--------------------------------------------------------------------------------

Exhibit 10.24



PCY HOLDINGS, LLC


and


MERITAGE HOMES OF COLORADO, INC.


CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE


(Sky Ranch – Phase B)



--------------------------------------------------------------------------------

Table of Contents


1.
PURCHASE AND SALE.
2
     
2.
PURCHASE PRICE.
2

     
3.
PAYMENT OF PURCHASE PRICE.
3
     
4.
SELLER’S TITLE.
5
     
5.
SELLER OBLIGATIONS.
8
     
6.
PRE-CLOSING CONDITIONS.
11      
7.
CLOSING.
14      
8.
CLOSINGS; CLOSING PROCEDURES.
14      
9.
SELLER’S DELIVERY OF TITLE.
17      
10.
DUE DILIGENCE PERIOD; ACCEPTANCE OF PROPERTY; RELEASE AND DISCLAIMER.
18      
11.
SELLER’S REPRESENTATIONS.
25      
12.
PURCHASER’S OBLIGATIONS.
27      
13.
UNCONTROLLABLE EVENTS.
29      
14.
COOPERATION.
29
     
15.
FEES.
30      
16.
WATER AND SEWER TAPS; FEES; AND DISTRICT MATTERS.
30      
17.
HOMEOWNERS’ ASSOCIATION.
33      
18.
REIMBURSEMENTS AND CREDITS.
33      
19.
NAME AND LOGO.
34      
20.
RENDERINGS.
34
     
21.
COMMUNICATIONS IMPROVEMENTS.
34
     
22.
SOIL HAULING.
35



ii

--------------------------------------------------------------------------------

23.
SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LIST.
35      
24.
ASSIGNMENT.
36      
25.
SURVIVAL.
36      
26.
CONDEMNATION.
36      
27.
BROKERS.
36      
28.
DEFAULT AND REMEDIES.
37      
29.
GENERAL PROVISIONS.
38



iii

--------------------------------------------------------------------------------

DEFINITIONS


“Additional Deposit” shall have the meaning set forth in Section 3(a).
“APS Mill Levy” shall have the meaning set forth in Section 4(d)(iii).
“Architectural Review Committee” shall have the meaning set forth in Section
12(d).
“ASP” shall have the meaning set forth in Section 5(a).
“ASP Criteria” shall have the meaning set forth in Section 12(d).
“Authorities” and “Authority” shall have the meaning set forth in the Recitals.
“BMPs” shall have the meaning set forth in Section 29(x).
“Board” shall have the meaning set forth in Section 16(b).
“Builder Designation” shall have the meaning set forth in Section 8(d)(ii)(7).
“CAB” shall have the meaning set forth in Section 4(d)(i).
“CABEA” shall have the meaning set forth in Section 16(c).
“CDs” shall have the meaning set forth in Section 5(a).
“Closed” shall have the meaning set forth in Section 7.
“Closing Date” shall have the meaning set forth in Section 8(b).
“Closing” shall have the meaning set forth in Section 7.
“Communication Improvements” shall have the meaning set forth in Section 21.
“Communications” shall have the meaning set forth in Section 29(j).
“Confidential Information” shall have the meaning set forth in Section 29(bb).
“Continuation Notice” shall have the meaning set forth in Section 10(a).
“Contract” shall have the meaning set forth in the Preamble.
“County” shall have the meaning set forth in the Recitals.
“County Records” shall have the meaning set forth in Section 5(a).
“Dedications” shall have the meaning set forth in Section 18.
“Deferred Purchase Price” shall have the meaning set forth in Section 2(a).
“Deferred Purchase Price Deposit” shall have the meaning set forth in Section
5(c)(iv).
“Deposit” shall have the meaning set forth in Section 3(a).
“Design Guidelines” shall have the meaning set forth in Section 12(d).
“Development” shall have the meaning set forth in the Recitals.
“District” shall have the meaning set forth in Section 9(d).
“District Documentation” shall have the meaning set forth in Section 4(d)(iii).


iv

--------------------------------------------------------------------------------

“District Improvements” shall have the meaning set forth in Section 16(b).
“DOT Release” shall have the meaning set forth in Section 5(c)(iv).
“DP Deed of Trust” shall have the meaning set forth in Section 2(a).
“DP Escrow Agreement” shall have the meaning set forth in Section 5(c)(iv).
“DP Note” shall have the meaning set forth in Section 2(a).
“Due Diligence Period” shall have the meaning set forth in Section 10(a).
“Easement” shall have the meaning set forth in Section 21.
“Effective Date” shall have the meaning set forth in the Preamble.
“Entitlements” shall have the meaning set forth in Section 5(a).
“Environmental Claim” shall have the meaning set forth in Section 10(h).
“Environmental Laws” shall have the meaning set forth in Section 10(g).
“EPA” shall have the meaning set forth in Section 10(c).
“Escalator” shall have the meaning set forth in Section 2(b).
“Express Representations” shall have the meaning set forth in Section 10(f).
“Feasibility Review” shall have the meaning set forth in Section 10(a).
“Filing” and “Filings” shall have the meaning set forth in the Recitals.
“Final Approval” shall have the meaning set forth in Section 5(a).
“Final Lotting Diagram” shall have the meaning set forth in Section 1.
“Final Plat” shall have the meaning set forth in Section 5(a).
“Finished Lot Improvements” shall have the meaning set forth in the Recitals.
“First Closing” shall have the meaning set forth in Section 1.
“Fourth Closing” shall have the meaning set forth in Section 1.
“Gallagher Adjustments” shall have the meaning set forth in Section 4(d)(iii).
“GDP” shall have the meaning set forth in Section 5(a).
“General Assignment” shall have the meaning set forth in Section 8(d)(ii)(9).
“Good Funds” shall have the meaning set forth in Section 2(a).
“Government Warranty Period” shall have the meaning set forth in Exhibit C.
“Governmental Fees” shall have the meaning set forth in Section 18.
“Governmental Warranty” shall have the meaning set forth in Exhibit C.
“Hazardous Materials” shall have the meaning set forth in Section 10(g).
“Homebuyer Disclosures” shall have the meaning set forth in Section 12(e).


v

--------------------------------------------------------------------------------

“Homeowners’ Association” shall have the meaning set forth in Section 17.
“Homes”, “Houses”, and “Residences” (in the singular or plural) shall have the
meaning set forth in Section 12(d)(i).
“House Plans” shall have the meaning set forth in Section 12(d)(i).
“Infrastructure Improvements” shall have the meaning set forth in Section 18.
“Initial Deposit” shall have the meaning set forth in Section 3(a).
“Initial Purchase Condition” shall have the meaning set forth in Section
6(a)(i).
“Initial Purchase Price” shall have the meaning set forth in Section 2(a).
“Interchange Condition” shall have the meaning set forth in Section 6(a)(ii).
“Interchange Upgrades” shall have the meaning set forth in Section (ii).
“Joint Improvements” shall have the meaning set forth in Section 5(c)(ii).
“Joint Improvements Memorandum” shall have the meaning set forth in Section
5(c)(ii).
“Letter of Credit” shall have the meaning set forth in Section 5(c)(iv).
“Lien Affidavit” shall have the meaning set forth in Section 4(a).
“Lot” and “Lots” shall have the meaning set forth in the Recitals.
“Lot Development Agreement” shall have the meaning set forth in the Recitals.
“Lot Development Fee Schedule” shall have the meaning set forth in the 16(a).
“Lotting Diagram” shall have the meaning set forth in the Recitals.
“Maintenance Declaration” shall have the meaning set forth in Section 17.
“Master Commitment” shall have the meaning set forth in Section 4(a).
“Master Covenants” shall have the meaning set forth in Section 4(d)(i).
“Master Declaration” shall have the meaning set forth in Section 4(d)(i).
“Maximum Mills Limitation” shall have the meaning set forth in Section
4(d)(iii).
“Metro District Payments” shall have the meaning set forth in Section 16(b).
“New Exception Objection” shall have the meaning set forth in Section 4(b).
“New Exception Review Period” shall have the meaning set forth in Section 4(b).
“New Exceptions” shall have the meaning set forth in Section 4(b).
“NOI” shall have the meaning set forth in Section 29(x).
“Non-Government Warranty Period” shall have the meaning set forth in Exhibit C.
“Non-Government Warranty” shall have the meaning set forth in Exhibit C.
“Non-Seller Caused Exception” shall have the meaning set forth in Section 4(b).


vi

--------------------------------------------------------------------------------

“NORM” shall have the meaning set forth in Section 10(c).
“OFAC” shall have the meaning set forth in Section 23.
“Other New Exceptions” shall have the meaning set forth in Section 4(b).
“Overex” shall have the meaning set forth in Section 10(e).
“Owner’s Affidavit” shall have the meaning set forth in Section 4(a).
“Permissible New Exceptions” shall have the meaning set forth in Section 4(b).
“Permitted Exceptions” and “Permitted Exception” shall have the meaning set
forth in Section 9.
“PIF Covenant” shall have the meaning set forth in Section 9(e).
“Plat Certificate” shall have the meaning set forth in Section 4(a).
“Property” shall have the meaning set forth in the Recitals.
“Public Improvement District” or “PID” shall have the meaning set forth in
Section 4(d)(ii).
“Public Improvements” shall have the meaning set forth in Exhibit C.
“Purchase Price” shall have the meaning set forth in Section 2.
“Purchaser” shall have the meaning set forth in the Preamble.
“Purchaser Parties” shall have the meaning set forth in Section 10(i).
“Purchaser’s Conditions Precedent” shall have the meaning set forth in Section
6(b).
“Purchaser’s Geotechnical Reports” shall have the meaning set forth in Section
10(e).
“Purchaser’s SWPPP” shall have the meaning set forth in Section 29(x).
“Rangeview” shall have the meaning set forth in Section 16(a).
“Regional Improvements” shall have the meaning set forth in Section 4(d)(ii).
“Regional Improvements Authority” shall have the meaning set forth in Section
4(d)(ii).
“Regional Improvements Mill Levy” shall have the meaning set forth in Section
4(d)(iii).
“Representatives” shall have the meaning set forth in Section 29(bb).
“Reservations and Covenants” shall have the meaning set forth in Section
8(d)(ii)(1).
“SDF” shall have the meaning set forth in Section 16(d)(iii).
“SDP” shall have the meaning set forth in Section 5(a).
“Second Closing” shall have the meaning set forth in Section 1.
“Seller” shall have the meaning set forth in the Preamble.
“Seller Caused Exception” shall have the meaning set forth in Section 4(b).
“Seller Cure Period” shall have the meaning set forth in Section 4(b).
“Seller Documents” shall have the meaning set forth in Section 10(a).


vii

--------------------------------------------------------------------------------

“Seller Party” or “Seller Parties” shall have the meaning set forth in Section
10(h).
“Seller’s Actual Knowledge” shall have the meaning set forth in Section 11.
“Seller’s Condition Precedent” shall have the meaning set forth in Section 6(a).
“Seller’s Representations” shall have the meaning set forth in Section 11.
“Service” shall have the meaning set forth in Section 21.
“Service Plans” shall have the meaning set forth in Section 16(c).
“SFD 45’ Lots” shall have the meaning set forth in the Recitals.
“Sidewalks” shall have the meaning set forth in Exhibit C.
“Sky Ranch” shall have the meaning set forth in the Recitals.
“Sky Ranch Districts” shall have the meaning set forth in Section 16(c).
“Substantially Complete” or “Substantial Completion” shall have the meaning set
forth in Section 5(c)(iv).
“Survey” shall have the meaning set forth in Section 4(a).
“SWPPP” shall have the meaning set forth in Section 29(x).
“Takedown” shall have the meaning set forth in the Recitals.
“Takedown 1 Closing Date” shall have the meaning set forth in Section 8(b).
“Takedown 1 Lots” shall have the meaning set forth in the Recitals.
“Takedown 2 Closing Date” shall have the meaning set forth in Section 8(b).
“Takedown 2 Lots” shall have the meaning set forth in the Recitals.
“Takedown 3 Closing Date” shall have the meaning set forth in Section 8(b).
“Takedown 3 Lots” shall have the meaning set forth in the Recitals.
“Takedown 4 Closing Date” shall have the meaning set forth in Section 8(b).
“Takedown 4 Lots” shall have the meaning set forth in the Recitals.
“Takedown Commitment” shall have the meaning set forth in Section 4(b).
“Tap Purchase Agreement” shall have the meaning set forth in Section 16(a).
“Third Closing” shall have the meaning set forth in Section 1.
“Title Company” shall have the meaning set forth in Section 4(a).
“Title Company Indemnity” shall have the meaning set forth in Section 4(a).
“Title Objections” shall have the meaning set forth in Section 4(a).
“Title Policy” shall have the meaning set forth in Section 4(e).
“Townhome Lots” shall have the meaning set forth in the Recitals.
“Tree Lawns” shall have the meaning set forth in Exhibit C.
“Uncontrollable Event” shall have the meaning set forth in Section 13.


viii

--------------------------------------------------------------------------------

CONTRACT FOR PURCHASE
AND SALE OF REAL ESTATE


THIS CONTRACT FOR PURCHASE AND SALE OF REAL ESTATE (this “Contract”) is entered
into as of the last date of the signatures hereto (the “Effective Date”), by and
between PCY HOLDINGS, LLC, a Colorado limited liability company (“Seller”), and
MERITAGE HOMES OF COLORADO, INC., an Arizona corporation (“Purchaser”).


RECITALS:


A.           Seller is developing a master planned residential community known
as “Sky Ranch” which is located in Arapahoe County, Colorado (“County”).  The
Sky Ranch master planned residential community may also be referred to herein as
the “Development”.  The conceptual development plan and lotting diagram for
Phase B of the Development (the “Lotting Diagram”) are attached hereto as
Exhibit A and incorporated herein by this reference.  The Development is being
platted in several subdivision filings and developed in phases.  Each
subdivision filing is hereinafter sometimes respectively referred to as a
“Filing” and collectively as “Filings”.


B.           Seller desires to sell to Purchaser, and Purchaser desires to
purchase and obtain from Seller, approximately 218 platted single family
residential lots (individually referred to as a “Lot” and collectively as the
“Lots”) in the Development which will be finished in accordance with this
Contract and which will be used for the construction of single family
residential dwellings upon the terms and conditions set forth in this Contract.


C.           Seller is selling platted residential lots within the Development
to multiple homebuilders, including Purchaser.  The Lots to be sold by Seller
and acquired by Purchaser that are located within the Development shall be
hereinafter collectively referred to as the “Property.”  The Lots will be
conveyed at one or more Closings as more particularly provided herein and each
such Closing may be referred to herein as a “Takedown.”  The Lots which are to
be conveyed at the first Closing shall be sometimes hereinafter collectively
referred to as the “Takedown 1 Lots”; the Lots which are to be conveyed at the
second Closing shall be sometimes hereinafter collectively referred to as the
“Takedown 2 Lots”; the Lots which are to be conveyed at the third Closing shall
be sometimes hereinafter collectively referred to as the “Takedown 3 Lots”; and
the Lots which are to be conveyed at the fourth Closing shall be sometimes
hereinafter collectively referred to as the “Takedown 4 Lots”.


D.           As of the Effective Date, the Lots have not been subdivided
pursuant to a recorded final subdivision plat.  The number and location of the
Lots to be acquired by Purchaser are generally depicted on the Lotting Diagram. 
The precise number, dimension and location of the Lots will be established at
the time the subdivision plat for such Lots is approved by the County and/or any
other relevant governmental authority (the County any other governmental entity
or authority may be referred to herein collectively as the “Authorities”, and
each an “Authority”).  As of the Effective Date, the parties anticipate that
Purchaser will acquire approximately:




•
102 Lots that are a minimum of 22 feet wide by a minimum of 90 feet deep for the
construction of alley loaded townhomes (“Townhome Lots”); and



1

--------------------------------------------------------------------------------


•
116 Lots that are a minimum of 45 feet wide by a minimum of 110 feet deep for
the construction of detached single family homes (“SFD 45’ Lots”).



E.           Following Purchaser’s acquisition of Lots, Seller will construct
certain infrastructure improvements for the Lots as described on Exhibit C
attached hereto (the “Finished Lot Improvements”) pursuant to a lot development
agreement executed by Seller and Purchaser in the form set forth on Exhibit E
(“Lot Development Agreement”).


AGREEMENT:


1.            Purchase and Sale.
 
The Property shall be purchased at four (4) Closings.  Subject to the terms and
conditions of this Contract, Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, on or before the dates set forth in Section 6(b)
below, the Lots in each Takedown, as generally depicted on the Lotting Diagram
and as follows:
 
At the Takedown 1 Closing (“First Closing”), twenty-four (24) Townhome Lots and
thirty (30) SFD 45’ Lots;
 
At the Takedown 2 Closing (“Second Closing”), eighteen (18) Townhome Lots and
forty-six (46) SFD 45’ Lots;
 
At the Takedown 3 Closing (“Third Closing”), twenty-eight (28) Townhome Lots and
twenty-four (24) SFD 45’ Lots; and
 
At the Takedown 4 Closing (“Fourth Closing”), thirty-two (32) Townhome Lots and
sixteen (16) SFD 45’ Lots.
 
Notwithstanding the foregoing, however, the parties acknowledge and agree that
the Parties shall negotiate during the Due Diligence Period to reach agreement
on a mutually acceptable site plan for the Lots (“Final Lotting Diagram”) and
that the exact number and location of the Lots within each Takedown are subject
to adjustment based upon the approval by the Authorities of the Final Plat (as
hereinafter defined) that includes the Lots to be acquired by Purchaser at each
Takedown.  The precise number, dimension (subject to the provisions of this
Contract), location and legal description of the Lots will be established at the
time the Final Plat for such Lots is approved by the County and/or any other
Authority, and upon approval of each such Final Plat the parties shall execute
an amendment to this Contract setting forth the legal description of those Lots
included in the approved Final Plat.  Notwithstanding anything in this Contract
to the contrary, if, for any Takedown anticipated hereunder the Final Approval
of the Final Plat therefor establishes a total number of Lots to be acquired at
such Takedown which is five percent (5%) less than the total Lot count
identified for such Takedown in the Final Lotting Diagram approved by Purchaser
prior to the expiration of the Due Diligence Period, then Purchaser may
terminate this Contract by delivery of written notice to Seller, in which event
that portion of the Deposit not previously applied at a Closing shall be
returned to Purchaser, and neither party shall have any further rights or
obligations under this Contract, except those that expressly survive such
termination.
 
2.            Purchase Price.The purchase price to be paid by Purchaser to
Seller for each Lot (the “Purchase Price”) shall consist of the Initial Purchase
Price (as hereinafter defined) and the Deferred Purchase Price (as hereinafter
defined).  The Purchase Price for each Lot shall be calculated as provided in
the following Section 2(a) and shall be subject to adjustment as provided in
Section 2(b) below:
 
2

--------------------------------------------------------------------------------

(a)          Purchase Price Payments.  For each Lot the Purchase Price shall be
the sum of the “Initial Purchase Price” of (i) Twenty-Seven Thousand Five
Hundred and 00/100 Dollars ($27,500.00) per Townhome Lot, and (ii) Forty-Two
Thousand Five and 00/100 Dollars ($42,500.00) per SFD 45’ Lot, paid by Purchaser
to Seller by wire transfer or other immediately available and collectible funds
(“Good Funds”), and the “Deferred Purchase Price” of (A) Twenty-Seven Thousand
Five Hundred and 00/100 Dollars ($27,500.00) per Townhome Lot, and (B) Forty-Two
Thousand Five Hundred and 00/100 Dollars ($42,500.00) per SFD 45’ Lot, paid by
Purchaser to Seller in Good Funds, for a total of (1) Fifty-Five Thousand and
00/100 Dollars ($55,000.00) per Townhome Lot, and (2) Eighty-Five Thousand and
00/100 Dollars ($85,000.00) per SFD 45’ Lot (subject to adjustment as
hereinafter provided in Section 2(b) of this Contract).  The Deferred Purchase
Price for the Lots acquired by Purchaser at each Closing shall be paid in
accordance with the provisions set forth in Section 5(c) hereof and the Lot
Development Agreement, and Purchaser’s obligation to pay the Deferred Purchase
Price shall be evidenced by a promissory note in the amount of the Deferred
Purchase Price due at such Closing (“DP Note”) which shall be secured by a deed
of trust (“DP Deed of Trust”) to be recorded in the Records at Closing against
title to the Lots purchased at such Closing.  The form of the DP Note and the DP
Deed of Trust shall be agreed upon by the Parties not more than thirty (30) days
after the Effective Date hereof.
 
(b)          Purchase Price Escalator.  Any and all portions of the Purchase
Price to be paid for any Lot acquired after the occurrence of the First Closing
will increase by an amount equal to the amount of simple interest that would
accrue thereon for the period elapsing between the date that the First Closing
occurs until the date such amount is paid, at a per annum rate equal to four
percent (4%) per annum (the “Escalator”); provided, however, that the Escalator
shall cease to accrue against the Deferred Purchase Price due for any Lot upon
the Closing Date therefor.  By way of example and for clarification purposes
only, if the Purchase Price for a Lot at the First Closing is $85,000 then at
the Second Closing occurring 12 months (365 days) thereafter the Purchase Price
for the same type of Lot will be $88,400.00 (calculated as follows: $85,000 +
($85,000 x .04) = $88,400.00), with the Initial Purchase Price due at the Second
Closing being equal to one-half of such Purchase Price (i.e., $44,200.00, which
is inclusive of the applicable Escalator calculated through the date of such
Second Closing), and the Deferred Purchase Price for such Lot, due in accordance
with Section 5(c) and the Lot Development Agreement, will be equal to one-half
of such Purchase Price (i.e., $44,200.00, which is inclusive of the applicable
Escalator calculated through the date of such Second Closing). The Escalator
shall not accrue or be calculated during extension periods under Section
5(a)(i).
 
3.            Payment of Purchase Price. The Purchase Price for each of the
Lots, as determined pursuant to Section 2 above, shall be payable as follows:
 
3

--------------------------------------------------------------------------------

(a)          Earnest Money Deposit.  Within three (3) business days following
the Effective Date, Purchaser shall deliver to the Title Company (as defined in
Section 4(a) hereof) an earnest money deposit in the amount of $232,050.00 (the
“Initial Deposit”).  At the end of the Due Diligence Period and within three (3)
business days after delivery of the Continuation Notice (as hereinafter
defined), Purchaser shall deliver to Title Company an additional deposit in the
amount of $232,050.00 (the “Additional Deposit”) The Initial Deposit and the
Additional Deposit and all interest earned thereon shall be referred to herein
as the “Deposit”.  The Title Company will act as escrow agent and invest the
earnest money deposit in a federally insured institution at the highest money
market rate available.  The Deposit shall be paid in Good Funds.  The Deposit
shall be applied on a pro-rata basis to the Initial Purchase Price due at each
Closing.  If this Contract is terminated prior to the expiration of the Due
Diligence Period for any reason, the Initial Deposit shall be refunded to
Purchaser.  If this Contract is terminated after the Due Diligence Period and
prior to the Deposit being fully applied to the Purchase Price at the last
Closing, the unapplied portion of the Deposit shall be paid to Seller, except in
the case of a termination of this Contract pursuant to a provision that
expressly entitles Purchaser to a refund of the Deposit as provided elsewhere
herein.
 
(b)          Initial Purchase Price.  That portion of the Purchase Price for
each Lot that is identified as the Initial Purchase Price and calculated as
provided in Section 2 above shall be paid by Purchaser to Seller in Good Funds
at the Closing that is applicable to the Lot.
 
(c)         Deferred Purchase Price.  That portion of the Purchase Price for
each Lot that is identified as the Deferred Purchase Price in Section 2 above is
due and payable by Purchaser to Seller, as provided in and pursuant to the terms
of the Lot Development Agreement.
 
4

--------------------------------------------------------------------------------

4.            Seller’s Title.
 
(a)          Preliminary Title Commitment.  Within ten (10) business days after
the Effective Date, Seller shall furnish to Purchaser, at Seller’s expense, a
current commitment for a Title Policy (as defined below) for the Property (the
“Master Commitment”) issued by Land Title Guarantee Company (“Title Company”) as
agent for First American Title Insurance Company, together with copies of the
instruments listed in the schedule of exceptions in the Master Commitment. If
the Master Commitment or Survey discloses any matters which are unacceptable to
Purchaser, then Purchaser shall object to the condition of the Master Commitment
and/or the Survey, in writing, within sixty (60) days after the later of the
Effective Date and the date of Purchaser’s receipt of the Survey and Master
Commitment together with copies of all documents constituting exceptions to
title (the “Title Objections”).  Upon receipt of the Title Objections, Seller
may, at its option and at its sole cost and expense, clear the title to the
Property of the Title Objections.  In the event Seller fails, or elects not to
clear the title to the Property of the Title Objections on or before the date
that is one (1) day before the expiration of the Due Diligence Period, the
Purchaser, as its sole remedy, may elect before the expiration of the Due
Diligence Period either: (i) to terminate this Contract, in which event the
Initial Deposit shall be promptly returned to Purchaser, Purchaser shall deliver
to Seller all information and materials received by Purchaser from Seller
pertaining to the Property and any non-confidential and non-proprietary
information otherwise obtained by Purchaser pertaining to the Property, and
thereafter the parties shall have no further rights or obligations under this
Contract except as otherwise provided in Section 12(c) below; or (ii) to waive
such objections and proceed with the transactions contemplated by this Contract,
in which event Purchaser shall be deemed to have approved the title matters as
to which its Title Objections have been waived.  If Purchaser fails to provide
the Title Objections prior to the expiration of the sixty (60) day period
required by this Section 4(a), Purchaser shall be deemed to have elected to
waive its objections as described in the preceding clause.  If Purchaser fails
to notify Seller of its election to terminate this Contract or waive it
objections, Purchaser shall be deemed to have elected to waive the Title
Objections that Seller has failed or elected not to cure.  Seller shall release
at or prior to the applicable Closing any monetary lien that Seller or any
affiliate of Seller caused or created against the Property with respect to that
portion of the Property to be acquired at a particular Closing other than
non-delinquent real estate taxes and assessments and Permitted Exceptions, and
such monetary liens shall not constitute Permitted Exceptions (as hereinafter
defined). At each Closing, without the need for Purchaser to object to the same
in Purchaser’s Title Objections, Seller shall execute and deliver the Title
Company’s standard form mechanic’s lien affidavit (the “Lien Affidavit”) in
connection with the standard printed exception for liens arising against the
Lots purchased at the Closing for work or materials ordered or contracted for by
Seller, and to the extent required by the Title Company a commercially
reasonable indemnity agreement (the “Title Company Indemnity”), provided,
however, if Purchaser determines during the Due Diligence Period that the Title
Company refuses or is unwilling to delete the standard printed exception for
liens as part of extended coverage despite Seller’s offer to execute and deliver
the Lien Affidavit and Title Company Indemnity, then Purchaser will have the
right to terminate this Contract on or before the expiration of the Due
Diligence Period whereupon the Initial Deposit will be returned to Purchaser, or
Purchaser may proceed with the Closing in which event the Title Policy will
contain, and the Lots will be conveyed subject to, the standard printed
exception for liens unless the Title Company agrees thereafter to delete such
lien exception, however, the Purchaser shall have no further termination rights
if the Title Company does not agree to do so.  If the Title Company agrees
during the Due Diligence Period to delete the standard printed exception for
liens as part of extended coverage and thereafter the Title Company refuses to
delete the exception for liens based on Seller’s commitment to execute and
deliver the Lien Affidavit and Title Company Indemnity, then such exception
shall be deemed a Non-Seller Caused Exception (as hereinafter defined) to which
Purchaser shall have the right to object pursuant to Section 4(b).  Seller shall
request that the Takedown Commitment (as hereinafter defined) provide for the
deletion of the other standard printed exceptions from the Title Policy
(provided that Seller’s only obligations with respect thereto shall be (i) to
provide a copy of Seller’s existing survey (“Survey”), if any, of the land that
contains the Lots; (ii) to obtain and furnish, at Purchaser’s sole cost and
expense, a plat certification issued by a licensed surveyor in a form acceptable
to the Title Company in order to delete the standard survey exceptions (“Plat
Certificate”) if and to the extent a Plat Certificate is required by the Title
Company to delete such standard survey exceptions; (iii) to execute the Title
Company’s standard form seller-owner final affidavit and agreement as reasonably
modified by Seller and as to Seller’s acts only, if such affidavit is required
by the Title Company for the purpose of deleting any exception for parties in
possession or other standard exception (“Owner’s Affidavit”); and (iv) to
execute the Title Company’s Lien Affidavit with respect to Seller’s acts, in
form and substance reasonably acceptable to Seller).  Seller has no obligation
to update the Survey or to provide a new survey.
 
5

--------------------------------------------------------------------------------

(b)          Subsequently Disclosed Exceptions.  Not less than fifteen (15) days
prior to the each Closing, Purchaser may request that the Title Company issue an
updated title commitment for that portion of the Property to be acquired at such
Closing (each a “Takedown Commitment”), together with copies of any additional
instruments listed in the schedule of exceptions which are not reflected in the
Master Commitment furnished pursuant to Section 4(a) above or in any prior
Takedown Commitment.  Additional items disclosed by a Takedown Commitment or by
an amendment to the Master Commitment that affect title to the Property are
referred to as “New Exceptions”. New Exceptions affecting title to the Property
that are expressly permitted or contemplated by the provisions of this Contract
are referred to as “Permissible New Exceptions” and all other New Exceptions are
referred to as “Other New Exceptions”.  Purchaser has no right to object to any
Permissible New Exception.  Other New Exceptions which do not materially
adversely affect title, use, or construction of Homes on any of the Lots to be
acquired at such Closing shall also be Permissible New Exceptions.  Purchaser
shall have a period of seven (7) business days from the date of its receipt of
such Takedown Commitment or amendment to the Master Commitment and a copy of the
New Exceptions (the “New Exception Review Period”) to review and to approve or
disapprove any Other New Exceptions.  If any Other New Exception is unacceptable
to Purchaser, Purchaser shall object to such Other New Exception(s) in writing
within seven (7) business days after the date of Purchaser’s receipt of the
Takedown Commitment, together with a copy of the New Exceptions (the “New
Exception Objection”).  Upon receipt of the New Exception Objection, Seller
shall cure the New Exception Objection (by deletion, insuring over or
endorsement) to the extent that such Other New Exception was caused or created
by Seller or affiliates of Seller and is not otherwise expressly permitted or
contemplated by this Contract (“Seller Caused Exception”).  If the New Exception
Objection relates to an Other New Exception that was not caused by Seller
(“Non-Seller Caused Exception”), Seller may, at its sole discretion, cure the
New Exception Objection, within fifteen (15) days of receipt of the New
Exception Objection (“Seller Cure Period”) and the applicable Closing Date will
be extended to accommodate the Seller Cure Period.  In the event Seller fails,
or elects not to cure a Non-Seller Caused Exception within such fifteen (15) day
period, the Purchaser, as its sole remedy, may elect within five (5) business
days after the end of the Seller Cure Period either: (i) to terminate this
Contract as to the Lots affected by such New Exception, in which event the
prorata portion of the Deposit for such Lots shall be refunded to Purchaser and
the parties shall have no further rights or obligations under this Contract as
to such Lots; or (ii) to waive such objection and proceed with the acquisition
of the Lots in such Takedown, in which event Purchaser shall be deemed to have
approved the New Exception.  If Purchaser fails to notify Seller of its election
to terminate this Contract as to the applicable Lots in accordance with the
foregoing sentences within five (5) business days after the expiration of the
Seller Cure Period (i) Purchaser shall be deemed to have elected to waive its
objections as described in the preceding sentences and (ii) all such items shall
be deemed to be Permitted Exceptions.
 
(c)          Permitted Exceptions; Additional Easements.  Seller shall convey
title to the Lots included in each Takedown of the Property to Purchaser at the
Closing for such Takedown subject to the Permitted Exceptions described in
Section 9 hereof.  Prior to each Closing, Seller shall have the right, subject
to the limitations set forth below, and those Reservations and Covenants (as
hereinafter defined) as set forth on Exhibit B, attached hereto, and provided
Seller shall advise and provide copies of same to Purchaser promptly after
Seller becomes aware of same, to convey additional easements as Permissible New
Exceptions to utility and cable service providers, governmental or
quasi-governmental Authorities, metropolitan, water and sanitation districts,
homeowners associations or property owners associations or other entities that
serve the Development or adjacent property for construction of utilities and
other facilities to support the Development or such adjacent property, including
but not limited to sanitary sewer, water lines, electric, cable, broad-band and
telephone transmission, storm drainage and construction access easements across
the Property not yet acquired by Purchaser, allowing Seller or its assignees the
right to install and maintain sanitary sewer, water lines, cable television,
broad-band, electric, telephone and other utilities on the Property and on the
adjacent property owned by Seller and/or its affiliates, and further, to
accommodate storm drainage from the adjacent property.  Such easements shall
require the restoration of any surface damage or disturbance caused by the
exercise of such easements, shall not be located within the building envelope of
any Lot, shall not materially detract from the building envelope, value, use, or
enjoyment of (i) the Lots affected or the remaining portion of the Property on
which such easements are to be located, or (ii) any adjoining property of
Purchaser.
 
6

--------------------------------------------------------------------------------

(d)          Master Covenants; Regional Improvements Authority.  The Lots to be
acquired pursuant to this Contract shall be, prior to each Closing, made subject
to the Covenants, Conditions and Restrictions for Sky Ranch recorded in the
County Records on August 10, 2018, at Reception No. D8079588 (the “Master
Declaration”).  The Master Declaration, together with any supplemental
declarations which have been, or may in the future be, recorded against the
Property, shall be collectively referred to as the “Master Covenants”.  The
Master Covenants are administered by the Sky Ranch Community Authority Board
(“CAB”) and shall be a Permitted Exception (as hereinafter defined).  Seller
shall provide to Purchaser for its review, a copy of the Master Covenants as
part of the Seller Documents (as hereinafter defined).  Seller shall be
permitted to revise or supplement the Master Covenants at any time before the
First Closing under this Contract without the consent of Purchaser but with
prior notice and copies of same to Purchaser; provided, that any such revision
has no material adverse effect on the Lots acquired or to be acquired by
Purchaser.  The Seller may petition the County for the organization of a public
improvement district pursuant to C.R.S. Title 30, Article 20 (the “Public
Improvement District” or “PID”), or one or more public entities, including
without limitation, the Sky Ranch Districts, CAB, and County may enter into an
intergovernmental agreement pursuant to C.R.S. §§ 29-1-203 and – 203.5 to create
a public authority (the “Regional Improvements Authority”) to provide a source
of funding for the construction and operation of certain regional public
improvements serving the Development and other properties, including without
limitation, the freeway interchange at Interstate I-70/Airpark Frontage Road
adjacent to the Development and other regional improvements (collectively, the
“Regional Improvements”).  The PID, if formed, may pledge revenues and/or issue
general obligation indebtedness, revenue bonds or special assessment bonds and
will have the power to levy and collect ad valorem taxes on and against all
taxable property within the PID in accordance with the provisions of part 5 of
C.R.S. Title 30, Article 20. If and to the extent that Seller petitions the
County and the County organizes a PID that includes the Development, Purchaser
agrees that it will not object to the County’s organization of any such PID. 
The Regional Improvements Authority, if created, may use revenue generated by
the Sky Ranch Districts’ imposition of a mill levy that is a subset of the Sky
Ranch Districts’ operations and maintenance mill levy to plan, design, acquire,
construct, install, relocate and/or redevelop, and the administration, overhead
and operations and maintenance costs incurred with respect to the Regional
Improvements (the “Regional Improvements Mill Levy”). The Regional Improvements
Mill Levy shall be calculated as the difference between the overlapping mill
levies of property subject to the Aurora Public Schools mill levy (“APS Mill
Levy”) and the overlapping mill levies of property not subject to the APS Mill
Levy.  Notwithstanding the foregoing, (i) Purchaser may object if any proposal
may exceed the Maximum Mills Limitation (hereafter defined) and (ii) regardless
of whether or not Purchaser objects, Purchaser shall not be deemed to consent to
or approve, and all PID documentation, coupled and aggregated with any and all
other documentation relating to the District (hereafter defined), the other Sky
Ranch Districts (hereafter defined), and the Regional Improvements Authority
(such documentation being collectively referred to as, the “District
Documentation”) shall only be permitted to levy and collect in the aggregate
amounts that do not exceed the lesser of: (i) the total mill levy assessed
against a residential lot that is subject to the APS Mill Levy; and (ii) up to
55.664 mills (subject to “Gallagher Adjustments”) commencing with the
residential assessment rate as of January 1, 2021 for debt service, and up to
11.133 mills for operation and maintenance (also subject to Gallagher
Adjustments) (collectively, the “Maximum Mills Limitation”). Seller shall be
solely liable for and shall pay (i) any ad valorem taxes levied by any district
or other entity in excess of the Maximum Mills Limitation, and (ii) any other
rates, tolls, fees or charges adopted by any such district or other entity and
this obligation of Seller shall survive all Closings for the benefit of
Purchaser and all successor Lot owners.
 
7

--------------------------------------------------------------------------------

(e)          Title Policy.  Within a reasonable time after each Closing, Seller,
at its expense, shall cause the Title Company to deliver a Form 2006 ALTA
extended coverage owner’s policy of title insurance (“Title Policy”), insuring
Purchaser’s title to the Property conveyed at such Closing, pursuant to the
applicable Takedown Commitment and subject only to the Permitted Exceptions,
together with such endorsements as Purchaser may request and which the Title
Company agrees to issue during the Due Diligence Period, and shall pay the
premium for the basic policy at such Closing.  The Title Policy shall provide
insurance in an amount equal to the Purchase Price for all Lots purchased at
such Closing.  At each Closing, Seller shall execute and deliver a Lien
Affidavit and an Owner’s Affidavit, and shall obtain and furnish a Plat
Certificate, as necessary, at least one (1) business day prior to such Closing. 
Purchaser shall pay any fees charged by the Title Company to delete the standard
pre-printed exceptions. Purchaser shall pay for the premiums for any
endorsements requested by Purchaser, except that Seller shall pay for any
endorsements that Seller agrees to provide in order to cure a Title Objection.
 
5.            Seller Obligations. Seller shall have the following obligations:
 
(a)           Entitlements.
 
8

--------------------------------------------------------------------------------

(i)          Platting and Entitlements.  Seller shall be responsible, at
Seller’s sole cost and expense, for preparing and processing in a commercially
reasonable manner and timeframe, and diligently pursuing and obtaining Final
Approval (as defined below) from the County and any other appropriate Authority
and recording in the records of the Clerk and Recorder of the County (the
“County Records”), as may be required, the following: (A) a preliminary plat;
(B) a general development plan (“GDP”); (C) a specific development plan that
includes the Property (“SDP”); (D) an administrative site plan (“ASP”) and final
subdivision plat (or plats) for each Filing within the Property (each a “Final
Plat”); (E) the public improvement construction plans for all improvements
relating to each Final Plat (“CDs”); and (F) one or more development or
subdivision improvement agreements associated with the Final Plats and other
similar documentation required by the Authorities in connection with approval of
the Final Plat(s) and CDs (collectively, the “Entitlements”).  The Entitlements
shall substantially comply with the Final Lotting Diagram, and shall provide
that Phase B of the Development contains approximately 834 lots with the Lots
being of the number, type, and dimension as set forth above in Recital D (after
taking into consideration applicable setbacks), and the Entitlements shall not
impose new or additional requirements upon Purchaser which increase (or could be
expected to increase) the construction cost for a Home on any Lot by more than
$3,000 or which materially adversely affect title, use, or construction of such
Home or the Lot on which it is located. Seller shall use commercially reasonable
efforts to have the Entitlements for each Takedown, respectively, approved by
the Authorities and recorded as necessary in the County Records with all
applicable governmental or third-party appeal and/or challenge periods
applicable to an approval decision of the County Board of Commissioners or
County Planning Commission having expired without any appeal then-pending prior
to the respective Closing (“Final Approval”).  Seller shall use commercially
reasonably efforts to obtain Final Approval of the Entitlements applicable to
the Takedown 1 Lots on or before that date which is nine (9) months after the
expiration of the Due Diligence Period, as such period may be extended pursuant
to this Section 5(a), or as a result of delays resulting from Uncontrollable
Events.  If Final Approval of the Entitlements applicable to the Takedown 1 Lots
has not been achieved as aforesaid on or before nine (9) months after the
expiration of the Due Diligence Period (subject to delays resulting from
Uncontrollable Events), then either party, in its discretion, shall have the
right to extend the date for obtaining such Final Approval for a period not to
exceed an additional six (6) months by providing written notice to the other
party prior to the expiration of such nine (9) month period (or such later date
as the same may have been previously extended).  If Seller has not secured such
Final Approval of the Takedown 1 Lots by the expiration of the initial nine (9)
month period (subject to delays resulting from Uncontrollable Events) and
neither party exercises such extension, each party shall thereupon be relieved
of all further obligations and liabilities under this Contract, except as
otherwise provided herein, and the Deposit shall be returned to Purchaser.  If
either party extends the time period for obtaining Final Approval of the
Takedown 1 Lots, then during such extended time period Seller shall use
commercially reasonable efforts to obtain Final Approval of such Entitlements,
and failing which, Seller shall not be in default of its obligations under this
Contract (unless Seller failed to use commercially reasonable efforts to obtain
Final Approval of such Entitlements), but this Contract shall terminate in which
case each party shall thereupon be relieved of all further obligations and
liabilities under this Contract, except as otherwise provided herein, and the
Deposit shall be returned to Purchaser.  During the Entitlement process, Seller
shall keep Purchaser reasonably informed of the process and the anticipated
results therefrom and Seller will provide Purchaser with copies of those
Entitlement documents as submitted to the County and other reasonable
documentation relating to the same.  Purchaser, at no material cost to Purchaser
(other than costs incurred to obtain services that could reasonably be performed
or provided in-house), shall cooperate with Seller in Seller’s efforts to obtain
Final Approval of the Entitlements by the County.
 
(i)         Lot Minimums for each Takedown.  The Final Plat(s) for the Property
and the Lots shall be in a form which is substantially consistent with the Final
Lotting Diagram, subject to immaterial changes made necessary by the Authorities
and/or final engineering decisions which are necessary to properly engineer,
design, and install the improvements in accordance with the requirements of the
County and other applicable Authorities.
 
9

--------------------------------------------------------------------------------

(ii)         Recordation of Final Plat.  At or before each Closing, Seller shall
cause to be recorded, in the County Records, the Final Plat that includes the
Lots that are to be purchased at such Closing.  Seller shall be responsible for
providing to the County any bond or other financial assurance that is required
by the County to record each Final Plat.
 
(b)         Interchange Obligations.  As of the Effective Date, the existing
entitlements for the Development state that no more than 774 building permits
may be issued for the Development until the Freeway Interchange is upgraded (“BP
Restriction”).  If not rescinded, the BP Restriction may affect the ability of
Purchaser and the other builders within Phase B to obtain building permits on
the Lots acquired after the First Closing under this Contract and after the
initial closings under the other builder contracts.  Seller is currently working
with the County, CDOT, and other stakeholders to identify interim upgrades to
the Freeway Interchange that, if implemented, would increase the number of
building permits available within the Development to accommodate all Lots
subject to this Contract and the other building contracts within Phase B (the
“Interchange Upgrades”).


(c)           Finished Lot Improvements/Lot Development Agreement.


(i)         At the First Closing, Purchaser and Seller shall enter into the Lot
Development Agreement in the form attached hereto as Exhibit E, regarding
Seller’s obligations to construct and install the Finished Lot Improvements as
described on Exhibit C attached hereto.
(ii)         The Lot Development Agreement includes, without limitation,
provisions that provide for the following: (A) the payment of the Deferred
Purchase Price by Purchaser as follows: for each Takedown, one-half of the
Deferred Purchase Price for the Lots in that Phase shall be paid to Seller upon
Substantial Completion of that portion of the Finished Lot Improvements
consisting of the water, sanitary sewer and storm sewer infrastructure that is
necessary to serve the Lots in that Phase, and the remaining one-half of the
Deferred Purchase Price for the Lots in that Phase shall be paid to Seller upon
Substantial Completion of the balance of Finished Lot Improvements that serve
that Phase to the extent necessary to obtain building permits; (B) Seller’s
and/or the District’s obligation to post surety as required by the County in
connection with such Phases; (C) provisions regarding Seller’s and/or the
District’s agreements with the contractors who will construct the Finished Lot
Improvements; (D) Seller’s and/or the District’s warranty obligations, as
provided on Exhibit C; (E) Seller’s obligation to obtain lien waivers and to
discharge mechanics liens related to construction of the Finished Lot
Improvements; (F) Purchaser’s step-in rights following a Seller and/or District
Event of Default (as such term is defined in the Lot Development Agreement)
under the Lot Development Agreement; and (G) a license from Purchaser to permit
construction of the Finished Lot Improvements and performance of other related
activities on the Lots.  The Seller, Purchaser, other builder(s) affected by any
improvements to be constructed under the Lot Development Agreement that serve or
benefit the Lots and other property that is to be acquired by such other
builder(s) (the “Joint Improvements”) and the Title Company will, at the
Takedown 1 Closing execute a “Joint Improvements Memorandum” that describes the
rights and obligations of Seller, Purchaser, such other builder(s) and Title
Company and such document will supplement the Lot Development Agreement
regarding the installation and construction of any Joint Improvements.  The form
of the Joint Improvements Memorandum is attached to the Lot Development
Agreement as Exhibit F thereto.


10

--------------------------------------------------------------------------------

(iii)        After obtaining Final Approval of all necessary Entitlements for
the applicable Lots, Seller acting as the Constructing Party (as defined in the
Lot Development Agreement) under the Lot Development Agreement shall commence
and diligently pursue Substantial Completion, or cause to be Substantially
Completed, for the Lots being purchased and acquired by Purchaser at each
Closing (subject to delays resulting from Uncontrollable Events) the Finished
Lot Improvements in accordance with the phasing, provisions and schedules of the
Lot Development Agreement and all applicable laws, codes, regulations and
governmental requirements for the Lots.  Seller will notify Purchaser when each
phase of the Finished Lot Improvements (have been Substantially Completed.
Seller’s failure to comply with the foregoing covenant shall not constitute a
default hereunder unless and until such failure shall constitute an Event of
Default (as defined in the Lot Development Agreement) under the Lot Development
Agreement.


(iv)        In order to secure Purchaser’s obligation (following each Closing)
to pay the Deferred Purchase Price in accordance with the terms of this Contract
and the Lot Development Agreement, as described in Section 5(c) of this
Contract, at each Closing Purchaser shall execute and deliver to Title Company,
the DP Note and DP Deed of Trust, and Seller shall deliver to Title Company a
release of the applicable DP Deed of Trust (“DOT Release”).  The DP Note shall
be in an amount equal to the sum of the Deferred Purchase Price for all of the
Lots acquired by Purchaser at such Closing.  Title Company shall hold the
original DP Note and DOT Release in accordance with an escrow agreement executed
by Purchaser, Seller, and Title Company (“DP Escrow Agreement”), which shall
provide, inter alia, the following: (A) if Purchaser fails to pay any portion of
the Deferred Purchase Price, and such failure continues for a period of ten (10)
days after the due date therefor, Title Company shall deliver the original DP
Note to Seller; (B) upon payment of one-half of the Deferred Purchase Price (in
accordance with Section 6 of the Lot Development Agreement, Seller shall cause
the principal amount of the DP Note to be reduced accordingly; and (C) upon
payment by Purchaser of the entire Deferred Purchase Price, Title Company shall
record the DOT Release promptly upon written request from Purchaser and
thereafter deliver the original DP Note marked “cancelled” to Purchaser.  The
form of the DOT Release and the DP Escrow Agreement shall be agreed upon by the
parties hereto not more than thirty (30) days after the Effective Date hereof.


(d)        Substantial Completion of Improvements.  The term “Substantially
Complete” or “Substantial Completion” means that the Finished Lot Improvements
have been completed in accordance with the applicable CDs, this Contract, the
Lot Development Agreement, and, if applicable, the Joint Improvements
Memorandum, to such a degree that Purchaser will not be precluded from obtaining
building permits for homes on the Lots.  Following Substantial Completion Seller
shall complete the remainder of the Finished Lot Improvements such that
Purchaser will not be precluded from obtaining certificates of occupancy
following completion of Homes as a result of the degree of completion of such
Finished Lot Improvements.
 
6.           Pre-Closing Conditions.
 
(a)          Seller’s Conditions.  The following shall be conditions precedent
to Seller’s obligation to close certain Takedowns, as more specifically set
forth below (each, a “Seller’s Condition Precedent”):
 
11

--------------------------------------------------------------------------------

(i)         Purchaser and other homebuilders are under contract to purchase at
least 250 of the Lots in Phase B, and close the initial purchase of lots under
some or all of such purchase and sale agreements as determined by Seller
simultaneously (the “Initial Purchase Condition”); provided, that once such
Initial Purchase Condition has been satisfied, it shall be considered satisfied
at each subsequent Closing.
 
(ii)         Seller shall have satisfied, or is reasonably certain it will be
able to satisfy, its obligations with respect to the Interchange Upgrades, on or
before the Substantial Completion Deadline (as set forth in the Lot Development
Agreement) for each Takedown after the initial Takedown, such that Purchaser
shall not be prevented from obtaining building permits to construct Houses on
Lots acquired at any such Takedown no later than the applicable Substantial
Completion Deadline (the “Interchange Condition”) and will not be prevented from
obtaining certificates of occupancy for such Houses, solely as a result of
Seller’s failure to timely satisfy the Interchange Condition.
 
Seller agrees to use commercially reasonable, good faith efforts to timely
satisfy the Seller’s Condition Precedent.  If for any reason other than Seller’s
fault or exercise of its discretion, either Seller’s Condition Precedent is not
satisfied on or before a Closing Date, Seller may elect to: (1) terminate this
Contract by giving written notice to Purchaser at least ten (10) days prior to
such Closing; (2) waive the unsatisfied Seller’s Condition Precedent and proceed
to the applicable Closing (provided, however, that such waiver shall not apply
to any subsequent Closings); or (3) extend the applicable Closing Date for a
period not to exceed ninety (90) days by giving written notice to Purchaser on
or before the applicable Closing Date, during which time Seller shall use
commercially reasonable efforts to cause such unsatisfied Seller’s Condition
Precedent to be satisfied.  If Seller elects to extend any Closing Date and the
unsatisfied Seller’s Condition Precedent is not satisfied on or before the last
day of the 90-day extension period for any reason other than Seller’s fault or
exercise of its discretion, then Seller shall elect within five (5) business
days after the end of such extension period to either terminate this Contract or
waive the unsatisfied Seller’s Condition Precedent and proceed to the applicable
Closing.  In the event Seller terminates this Contract pursuant to this Section
6(a), that portion of the Deposit made by Purchaser that has not been applied to
the Purchase Price for Lots already acquired by Purchaser shall be returned to
Purchaser.  Failure to give a termination notice as described above shall be an
irrevocable waiver of Seller’s right to terminate this Contract as to the
affected Takedown pursuant to this Section 6(a).
 
(b)          Purchaser’s Conditions.  It shall be a condition precedent to
Purchaser’s obligation to close each Takedown, that the following conditions
(“Purchaser’s Conditions Precedent”) have been satisfied:
 
(i)          Final Approval of the Entitlements for the applicable Takedown by
the County and all other applicable Authorities and recordation in the County
Records of the Final Plat for the Lots to be acquired at such Takedown and such
other Entitlements, as may be required by the County, on or before the
applicable Closing Date, as the same may be extended.
 
(ii)          For each Takedown after the initial Takedown, Seller shall have
satisfied, or reasonably determines it will be able to satisfy (and Purchaser
reasonably concurs with such determination) the Interchange Condition with
respect to the Lots to be acquired at such Takedown and will not be prevented
from obtaining certificates of occupancy for Houses on such Lots solely as a
result of Seller’s failure to timely satisfy such Interchange Condition.
 
12

--------------------------------------------------------------------------------

(iii)        Seller’s representations and warranties set forth herein shall be
materially true and correct as of the applicable Closing, and Seller, on or
prior to the applicable Closing Date, shall have complied with and/or performed
all of Seller’s material obligations, covenants, and agreements which are
required by such date pursuant to the terms of this Agreement.
 
(iv)        The Title Company shall be irrevocably and unconditionally committed
(subject only to Purchaser’s obligation to pay the portion of the Title Policy
premium for which Purchaser is responsible under this Contract and satisfaction
of any Title Company requirements applicable to Purchaser) to issue to Purchaser
the applicable Title Policy with the endorsements as Purchaser may request and
the Title Company agrees in writing to issue prior to the expiration of the Due
Diligence Period, subject only to the Permitted Exceptions accepted by Purchaser
in accordance with the provisions of this Contract.
 
(v)         The Joint Improvements Memorandum shall have been fully executed by
all required parties.
 
(vi)        The physical condition of the land comprising the Lots to be
acquired at such Closing shall be substantially the same on the Closing Date as
on the Effective Date, except for any Finished Lot Improvements theretofore
constructed on such Lots and except for reasonable wear and tear and any damages
due to any act of Purchaser or Purchaser’s representatives.
 
(vii)       As of the applicable Closing Date, and with respect only to the Lots
to be acquired at such Takedown, there shall be no moratorium, prohibition, or
any other measure, rule, regulation, restriction or limitation imposed by any
Authority restricting the availability of gas, sanitary sewer, water, telephone
or electricity to the applicable Lots or restricting or precluding any
inspections, or the issuance of any building or other permits, or other right or
entitlement whose effect would be to preclude the construction of Purchaser’s
Homes.
 
(viii)      No action or proceeding shall have been commenced by or against
Seller under the federal bankruptcy code or any state law for the relief of
debtors or for the enforcement of the rights of creditors, and no attachment,
execution, lien, or levy shall have attached to or been issued with respect to
Seller’s interest in any of the Property or any portion thereof.
 
(ix)         All lessees, tenants, and occupants of the Property, if any, must
have vacated the applicable Lots so that sole and exclusive possession of the
applicable Lots can be provided to Purchaser at the Closing.
 
13

--------------------------------------------------------------------------------

If the Purchaser’s Conditions Precedent are not satisfied on or before a
respective Closing Date, Purchaser may: (1) waive the unfulfilled Purchaser’s
Condition Precedent and proceed to Closing, (2) extend the applicable Closing
Date for up to thirty (30) days to allow more time for Seller to satisfy the
unfulfilled Purchaser’s Condition Precedent, or (3) as its sole remedy hereunder
terminate this Contract as to such Takedown and any subsequent Takedowns by
written notice to Seller, delivered within five (5) business days after the
Closing Date for the applicable Takedown, in which case each party shall
thereupon be relieved of all further obligations and liabilities under this
Contract, except as otherwise provided herein, and the Deposit made by Purchaser
that has not been applied to the Purchase Price for Lots already acquired by
Purchaser shall be returned to Purchaser.  If Purchaser elects to extend the
Closing Date under (2), above, and the unsatisfied Purchaser’s Condition
Precedent is not satisfied as of the last day of the thirty (30) day extension
period, then Purchaser shall, as its sole remedy, elect to waive or terminate
under (1) or (3).  Failure to give notice as described above shall be an
irrevocable waiver of Purchaser’s right to terminate this Contract as to the
affected Takedown pursuant to this Section 6(b).  If Purchaser terminates the
Contract pursuant to this paragraph, Seller may negate such termination by
giving notice to Purchaser that Seller has elected to extend the applicable
Closing Date by sixty (60) days for the purpose of continuing its efforts to
satisfy the unfulfilled Purchaser’s Condition(s) Precedent, so long as such
notice is given within five (5) business days after Seller’s receipt of
Purchaser’s notice of termination, and Purchaser shall again have a termination
right pursuant to this Section if such condition is not satisfied prior to the
last day of such extended period.
 
7.           Closing. “Closing” shall mean the delivery to the Title Company of
all applicable documents and funds required to be delivered pursuant to Section
8 hereof and unconditional authorization of the Title Company to disburse,
deliver and record the same.  The purchase of Lots at the closing of a Takedown
shall be deemed to be “Closed” when the documents and funds required to be
delivered pursuant to Section 8 hereof have been delivered to the Title Company,
and the Title Company agrees to unconditionally to disburse, deliver and record
the same.
 
8.            Closings; Closing Procedures.
 
(a)          On each respective Closing Date, Purchaser shall purchase the
number of Lots that Purchaser is obligated to acquire hereunder in the
applicable Takedown.
 
(b)          Closing Dates.  The First Closing shall occur on that date which is
ten (10) days after Final Approval of the Entitlements applicable to the
Takedown 1 Lots is obtained (the “Takedown 1 Closing Date”).  The Second Closing
shall occur on that date which is ten (10) days after the later to occur of (i)
Final Approval of the Entitlements applicable to the Takedown 2 Lots and (ii)
that date which is twelve (12) months after the Takedown 1 Closing Date (the
“Takedown 2 Closing Date”). The Third Closing shall occur on that date which is
ten (10) days after the later to occur of (i) Final Approval of the Entitlements
applicable to the Takedown 3 Lots and (ii) that date which is twelve (12) months
after the Takedown 2 Closing Date (the “Takedown 3 Closing Date”).  The Fourth
Closing shall occur on that date which is ten (10) days after the later to occur
of (i) Final Approval of the Entitlements applicable to the Takedown 4 Lots and
(ii) that date which is twelve (12) months after the Takedown 3 Closing Date
(the “Takedown 4 Closing Date”).  The term “Closing Date” may be used to refer
to each of the Takedown 1 Closing Date, the Takedown 2 Closing Date, the
Takedown 3 Closing Date, and the Takedown 4 Closing Date.  If Purchaser desires
to accelerate any Closing Date, Purchaser may request that a Closing Date be
accelerated, and if Seller is willing to do so, in its sole and absolute
discretion, the parties will work together to prepare a mutually acceptable
amendment to this Contract to accommodate such request.  Seller shall have the
right to extend the Takedown 1 Closing Date for up to 90 days in order to
satisfy Seller’s Condition Precedent as provided in Section 6(a) of this
Contract.
 
14

--------------------------------------------------------------------------------

(c)          Closing Place and Time.  Each Closing shall be held on the
applicable Closing Date at the offices of the Title Company or at such other
time and place as Seller and Purchaser may mutually agree.
 
(d)          Closing Procedures.  Each purchase and sale transaction shall be
consummated in accordance with the following procedures:
 
(i)          All documents to be recorded and funds to be delivered hereunder
shall be delivered to the Title Company to hold, deliver, record and disburse in
accordance with closing instructions approved by Purchaser and Seller;
 
(ii)          At each Closing, Seller shall deliver or cause to be delivered in
accordance with the closing instructions the following:
 
(1)          A special warranty deed conveying the applicable portion of the
Property to be acquired at such Closing to Purchaser.  The special warranty deed
shall contain a relinquishment of surface rights, reservation of easements,
minerals, mineral rights and water and water rights, as well as other rights, as
set forth on Exhibit B (the “Reservations and Covenants”).  The special warranty
deed shall also be subject to non-delinquent general real property taxes for the
year of such Closing and subsequent years, District assessments and the
Permitted Exceptions.
 
(2)          Payment (from the proceeds of such Closing or otherwise) sufficient
to satisfy any encumbrance relating to the portion of the Property being
acquired at such Closing, required to be paid by Seller at or before the time of
Closing.
 
(3)         A tax certificate or other evidence sufficient to enable the Title
Company to ensure the payment of all general real property taxes and
installments of District assessments then due and payable for the portion of the
Property being acquired at such Closing.
 
(4)        An affidavit, in a form sufficient to comply with applicable laws,
stating that Seller is not a foreign person or a foreign corporation subject to
the Foreign Investment in Real Property Tax Act, and therefore not subject to
its withholding requirements.
 
(5)          A certification or affidavit to comply with the reporting and
withholding requirements for sales of Colorado properties by non-residents
(Colorado Department of Revenue Form DR‑1083).
 
(6)          A Lien Affidavit.
 
(7)          A partial assignment of declarant rights or builder rights under
the Master Covenants (a “Builder Designation”), assigning only the following
declarant rights (to the extent such rights are not automatically granted to
Purchaser as a “builder” by the terms of the Master Covenants) from Seller to
Purchaser: to maintain sales offices, construction offices, management offices,
model homes and signs advertising the Development and/or Lots, and such other
rights to which the parties may mutually agree, the form of such Builder
Designation being attached hereto and incorporated herein as Exhibit H.
 
15

--------------------------------------------------------------------------------

(8)          The Tap Purchase Agreement (as defined herein).
 
(9)          A general assignment to Purchaser in the form attached hereto as
Exhibit D (“General Assignment”) with respect to the applicable Lots.
 
(10)        An Owner’s Affidavit.
 
(11)        The Lot Development Agreement and the Joint Improvements Memorandum
executed by Seller and all other parties thereto other than Purchaser.
 
(12)        The DP Escrow Agreement and the DOT Release.
 
(13)        Such other documents as may be required to be executed by Seller
pursuant to this Contract or the closing instructions.
 
(iii)        At each Closing, Purchaser shall deliver or cause to be delivered
in accordance with the closing instructions the following:
 
(1)          The Initial Purchase Price payable at such Closing, computed in
accordance with Section 2 above, for the Lots being acquired at such Closing,
such payment to be made in Good Funds.
 
(2)          The DP Note and DP Deed of Trust
 
(3)          The DP Escrow Agreement.
 
(4)          The Tap Purchase Agreement.
 
(5)          The Lot Development Agreement and the Joint Improvements Memorandum
executed by Purchaser.
 
(6)          All other documents required to be executed by Purchaser pursuant
to the terms of this Contract or the closing instructions.
 
(7)          Payment of any amounts due pursuant to Section 16 hereof.
 
(iv)         At each Closing, Purchaser and Seller shall each deliver an
executed settlement statement, which shall set forth all prorations,
disbursements of the Purchase Price and expenses applicable to such Closing;
 
(v)          The following adjustments and prorations shall be made between
Purchaser and Seller as of each Closing:
 
(1)          Real property taxes and installments of assessments, if any, for
the applicable portion of the Property for the year in which the Closing occurs
shall be prorated based upon the most recent known rates, mill levy and assessed
valuations; and such proration shall be final.
 
16

--------------------------------------------------------------------------------

(2)          Seller shall pay real property taxes and assessments for years
prior to the year in which the Closing occurs.
 
(3)          Purchaser shall pay any and all recording costs and documentary
fees required for the recording of the deed.
 
(4)        Seller shall pay the base premium for the Title Policy and for any
endorsement Seller agrees to provide to cure a Title Objection, and Purchaser
shall pay the premium for any other endorsements requested by Purchaser in
accordance with Section 4 above, including an extended coverage endorsement.
 
(5)          Each party shall pay one-half (1/2) of any closing or escrow
charges of the Title Company.
 
(6)          All other costs and expenses not specifically provided for in this
Contract shall be allocated between Purchaser and Seller in accordance with the
customary practice of commercial real estate transactions in Arapahoe County,
Colorado.
 
(vi)         Possession of the applicable portion of the Property being acquired
at each Closing shall be delivered to Purchaser at such Closing, subject to the
Permitted Exceptions.
 
9.            Seller’s Delivery of Title. At each Closing, Seller shall convey
title to the applicable portion of the Property, together with the following
items, to the extent that they have been approved, or are deemed to have been
approved by Purchaser pursuant to the terms of this Contract (each, a “Permitted
Exception” and collectively, the “Permitted Exceptions”):
 
(a)          all easements, agreements, covenants, restrictions, rights-of-way
and other matters of record that affect title to the Property as disclosed by
the Master Commitment or any Takedown Commitment, or otherwise, to the extent
that such matters are approved or deemed approved by Purchaser in accordance
with Section 4 above or otherwise approved by Purchaser (unless otherwise
identified herein as an obligation, fee or encumbrance to be assumed by
Purchaser or which is otherwise identified herein as a Purchaser obligation
which survives such Closing, the foregoing items, however, shall not include any
mortgages, deeds of trust, mechanic’s liens or judgment liens arising by,
through or under Seller, which monetary liens Seller shall cause to be released
or fully insured over by the Title Company, to the extent they affect any
portion of the Property, on or prior to the date that such portion of the
Property is conveyed to Purchaser);
 
(b)           the Entitlements, including without limitation, the Final Plat
applicable to the Property being acquired at such Closing and all easements and
other terms, agreements, provisions, conditions and obligations as shown
thereon;
 
(c)           the Master Covenants;
 
(d)         the inclusion of the Property into the Sky Ranch Metropolitan
District No. 3 (the “District”), the PID, and such other special improvement
districts or metropolitan districts as may be disclosed by the Master Commitment
or any Takedown Commitment delivered to Purchaser pursuant to this Contract;
 
17

--------------------------------------------------------------------------------

(e)           the inclusion of the Property into that certain Declaration of
Covenants Imposing and Implementing the Sky Ranch Public Improvement Fee
recorded in the County Records on August 13, 2018, at Reception No. D8079674
(the “PIF Covenant”).
 
(f)           A reservation of water and mineral rights as set forth in the
Reservations and Covenants attached hereto as Exhibit B;
 
(g)           applicable zoning and governmental regulations and ordinances;
 
(h)           title exceptions, encumbrances, or other matters arising by,
through or under Purchaser;
 
(i)            items apparent upon an inspection of the Property or shown or
that would be shown on an accurate and current ALTA survey of the Property; and
 
(j)            any Permissible New Exception and any other document expressly
required or permitted to be recorded against the Property in the County Records
pursuant to the terms of this Contract or the Entitlements.
 
10.          Due Diligence Period; Acceptance of Property; Release and
Disclaimer.
 
(a)         Feasibility Review.  Within five (5) business days following the
Effective Date, and if the same are received by Seller after such deadline, then
within five (5) business days after Seller’s receipt of the same, Seller shall
deliver or make available (via electronic file share if available in electronic
form, otherwise via paper copies delivered to Purchaser) to Purchaser the
following listed items to the extent in Seller’s actual possession; if an item
listed below is not in Seller’s possession and not delivered or made available
to Purchaser, but is otherwise readily available to Seller, then Purchaser may
make written request to Seller to provide such item, and Seller will use its
reasonable efforts to obtain and deliver or make such item available to
Purchaser, but Seller will have no obligation otherwise to obtain any item not
in Seller’s possession:  (i) any environmental reports, soil reports and
certifications pertaining to the Lots, (ii) a copy of any subdivision plat for
the Property, (iii) engineering and construction plans pertaining to the Lots,
(iv) biological, grading, drainage, hydrology and other engineering reports and
plans and engineering and constructions plans for offsite improvements that are
required to obtain building permits/certificates of occupancies for
single-family detached residences constructed on the Lots; (v) any PUD,
Development Agreement, Site Development Plans and other approvals pertaining to
the Lots particularly and the Development generally; (vi) the Master Covenants;
(vii) any Special District Service Plans; (viii) any existing ALTA or other
boundary Survey of the Property; and (ix) copies of any subdivision bonds or
guarantees applicable to the Lots (collectively, the “Seller Documents”). 
Purchaser shall have a period expiring sixty (60) calendar days following the
Effective Date of this Contract within which to review the same (the “Due
Diligence Period”).  During the Due Diligence Period, Purchaser shall have an
opportunity to review and inspect the Property, all Seller Documents and any and
all factors deemed relevant by Purchaser to its proposed development and the
feasibility of Purchaser’s intended uses of the Property in Purchaser’s sole and
absolute discretion (the “Feasibility Review”).  The Feasibility Review shall be
deemed to have been completed to Purchaser’s satisfaction only if Purchaser
gives written notice to Seller of its election to continue this Contract
(“Continuation Notice”) prior to the expiration of the Due Diligence Period.  If
Purchaser fails to timely give a Continuation Notice or if Purchaser gives a
notice of its election to terminate, this Contract shall automatically
terminate, the Initial Deposit shall be promptly returned to Purchaser,
Purchaser shall deliver to Seller all information and materials received by
Purchaser from Seller pertaining to the Property and any non-confidential and
non-proprietary information otherwise obtained by Purchaser pertaining to the
Property, and thereafter the parties shall have no further rights or obligations
under this Contract except as otherwise provided in Section 25 below.  Seller
will reasonably cooperate with Purchaser, at Purchaser’s cost and at no cost and
with no liability to Seller to assist Purchaser in obtaining: (A) an updated or
recertification of any of the Seller Documents, (B) reliance letters from any of
the preparers of the Seller Documents, and (C) any consents that may be required
so that Purchaser may receive the benefits after Closing of any agreements
comprising the Seller Documents that confer a benefit and are reasonably
necessary for the Purchaser’s proper and efficient development of the Property
for residential use, to the extent such are obtainable by Purchaser.
 
18

--------------------------------------------------------------------------------

(b)         Approval of Property.  If Purchaser gives a Continuation Notice on
or before the expiration of the Due Diligence Period, except as otherwise
provided in this Section 10, Purchaser shall be deemed to have waived
Feasibility Review and elected to continue this Contract and proceed as provided
hereunder.
 
(c)         Radon.  Purchaser acknowledges that radon gas and naturally
occurring radioactive materials (“NORM”) each naturally occurs in many locations
in Colorado.  The Colorado Department of Public Health and Environment and the
United States Environmental Protection Agency (the “EPA”) have detected elevated
levels of naturally occurring radon gas in residential structures in many areas
of Colorado, including the County and all of the other counties along the front
range of Colorado.  The EPA has raised concerns with respect to adverse effects
on human health from long-term exposure to high levels of radon and recommends
that radon levels be tested in all Residences.  Purchaser acknowledges that
Seller neither claims nor possesses any special expertise in the measurement or
reduction of radon or NORM.  Purchaser further acknowledges that Seller has not
undertaken any evaluation of the presence or risks of radon or NORM with respect
to the Property nor has it made any representation or given any other advice to
Purchaser as to acceptable levels or possible health hazards of radon and NORM. 
SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, CONCERNING
THE PRESENCE OR ABSENCE OF RADON, NORM OR OTHER ENVIRONMENTAL POLLUTANTS WITHIN
THE PROPERTY OR THE RESIDENCES TO BE CONSTRUCTED ON THE LOTS OR THE SOILS
BENEATH OR ADJACENT TO THE PROPERTY OR THE RESIDENCES TO BE CONSTRUCTED ON THE
LOTS PRIOR TO, ON OR AFTER THE APPLICABLE CLOSING DATE.  Purchaser, on behalf of
itself and its successors and assigns (not including Purchaser’s homebuyers),
hereby releases the Seller from any and all liability and claims with respect to
any NORM, except claims arising from or as a result of fraud or other willful
misconduct of any Seller Party.  Every home sales contract entered in to by
Purchaser with respect to subsequent sales of Lots shall include any disclosures
with respect to radon (and other NORMs) as required by applicable Colorado law.
The release by Seller set forth above with respect to any successor or assign
shall not be applicable to the extent Seller obtains and provides to Purchaser
in writing a direct release of Seller by such successor or assign.
 
19

--------------------------------------------------------------------------------

(d)         Soils.  Purchaser acknowledges that soils within the State of
Colorado consist of both expansive soils and low-density soils, and certain
areas contain potential heaving bedrock associated with expansive, steeply
dipping bedrock, which will adversely affect the integrity of a dwelling unit
constructed on a Lot if the dwelling unit and the Lot on which it is constructed
are not properly maintained.  Expansive soils contain clay mineral, which have
the characteristic of changing volume with the addition or subtraction of
moisture, thereby resulting in swelling and/or shrinking soils.  The addition of
moisture to low-density soils causes a realignment of soil grains, thereby
resulting in consolidation and/or collapse of the soils.  Purchaser agrees that
it shall obtain a current geotechnical report for the Property and an individual
lot soils report for each Lot containing design recommendations from a licensed
geotechnical engineer for all structures to be placed upon the Lot.  Purchaser
shall require all homes to have engineered footing and foundations consistent
with results of the individual lot soils report for each Lot and shall take
reasonable action as shall be necessary to ensure that the homes to be
constructed upon the Lots shall be done in accordance with proper design and
construction techniques.  Purchaser shall also provide a copy of the
geotechnical report for the Property and the individual lot soils report for
each Lot to Seller within seven (7) days after Seller’s request for the same. 
SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, CONCERNING
THE PRESENCE OR ABSENCE OF EXPANSIVE SOILS, LOW-DENSITY SOILS OR DIPPING BEDROCK
UPON THE PROPERTY AND PURCHASER SHALL UNDERTAKE SUCH INVESTIGATION AS SHALL BE
REASONABLE AND PRUDENT TO DETERMINE THE EXISTENCE OF THE SAME.  Purchaser shall
provide all disclosures required by C.R.S. Section 6-6.5-101 in every home sales
contract entered in to by Purchaser with respect to subsequent sales of a Lot to
a homebuyer.  Purchaser, on behalf of itself and its successors and assigns (not
including Purchaser’s homebuyers), hereby releases the Seller from any and all
liability and claims with respect to expansive and low-density soils and dipping
bedrock located within the Property, except claims arising from or as a result
of fraud or other willful misconduct of any Seller Party. The release by Seller
set forth above with respect to any successor or assign shall not be applicable
to the extent Seller obtains and provides to Purchaser in writing a direct
release of Seller by such successor or assign.
 
(e)         Over Excavation.  The Finished Lot Improvements required for each
Lot do not include any “over excavation” or comparable preparation or mitigation
of the soil (the “Overex”) on the Property and Purchaser shall have sole
responsibility at Purchaser’s sole expense with respect to the Overex and shall
have the right (pursuant to a license agreement to be provided by Seller) to
enter such Lots for the purposes of performing the Overex; provided, however,
that such entry shall be performed in a manner that does not materially
interfere with or result in a material delay or an increase in the costs or any
expenses in the construction of the Finish Lot Improvements, and provided
further that Purchaser shall promptly repair any portion of the Lots and
adjacent property that is materially damaged by Purchaser or its agents,
designees, employees, contractors, or subcontractors in performing the Overex. 
Purchaser shall obtain, at its cost, a current geotechnical report for the
Property and an individual lot soils report for each Lot containing design
recommendations from a licensed geotechnical engineer for all structures to be
placed upon the Lot (“Purchaser’s Geotechnical Reports”).  Purchaser shall not
rely upon any geotechnical or soils report furnished by Seller, and Seller shall
have no responsibility or liability with respect to the Overex, Purchaser’s
Geotechnical Reports or any matters related thereto.  The parties shall
reasonably cooperate in coordinating Purchaser’s completion of the Overex so
that the Overex can be properly sequenced with Seller’s completion of the
Finished Lot Improvements and the parties acknowledge and agree that any delay
in Seller’s completion of the Finished Lot Improvements resulting from
Purchaser’s Overex work shall extend the date for substantial completion of the
Finished Lot Improvements in accordance with the provisions of the Lot
Development Agreement.  In no event shall the Seller be liable to Purchaser for
any delay or costs or damages incurred by Purchaser with respect to such Overex,
even if caused by any delay in installation of Finished Lot Improvements
sequenced ahead of the Overex.  THE PARTIES ACKNOWLEDGE AND AGREE THAT SELLER IS
NOT PERFORMING ANY OVER-EXCAVATION OF THE LOTS AND THAT SELLER SHALL HAVE NO
LIABILITY WHATSOEVER WITH RESPECT TO OR ARISING OUT OF ANY OVER-EXCAVATION OF
THE LOTS OR EXPANSIVE SOILS PRESENT ON THE LOTS AND SELLER EXPRESSLY DISCLAIMS
ANY LIABILITY WITH RESPECT TO ANY OVER-EXCAVATION OF THE LOTS AND EXPANSIVE
SOILS PRESENT ON THE LOTS EXCEPT CLAIMS ARISING FROM OR AS A RESULT OF FRAUD OR
OTHER WILLFUL MISCONDUCT OF ANY SELLER PARTY. PURCHASER SHALL INDEMNIFY, DEFEND
AND HOLD HARMLESS SELLER AND ITS SHAREHOLDERS, EMPLOYEES, DIRECTORS, OFFICERS,
AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS FOR, FROM AND AGAINST ALL CLAIMS,
DEMANDS, LIABILITIES, LOSSES, DAMAGES (EXCLUSIVE OF SPECIAL, CONSEQUENTIAL,
PUNITIVE, SPECULATIVE OR LOST PROFITS DAMAGES), COSTS AND EXPENSES, INCLUDING
BUT NOT LIMITED TO COURT COSTS AND REASONABLE ATTORNEYS’ FEES, ARISING OUT OF
ANY EXPANSIVE SOILS, OVER-EXCAVATION OR OTHER SOIL MITIGATION OR PURCHASER’S
ELECTION NOT TO PERFORM SOILS MITIGATION, ON OR PERTAINING TO PURCHASER’S LOTS.
THE PROVISIONS OF THIS SECTION SHALL EXPRESSLY SURVIVE THE EXPIRATION OR
TERMINATION OF THIS CONTRACT.
 
20

--------------------------------------------------------------------------------

(f)         No Reliance on Documents.  Except as expressly stated in this
Contract and/or expressly set forth in the documents executed by Seller at a
Closing (“Express Representations”), Seller makes no representation or warranty
as to the truth, accuracy or completeness of any materials, data or information
(including, without limitation, the Seller Documents) delivered by Seller or its
brokers or agents to Purchaser in connection with the transaction contemplated
hereby. Except for and subject to the Express Representations, all materials,
data and information delivered by Seller to Purchaser in connection with the
transaction contemplated hereby are provided to Purchaser as a convenience only
and any reliance on or use of such materials, data or information by Purchaser
shall be at the sole risk of Purchaser.  The Seller Parties (as hereinafter
defined) shall not be liable to Purchaser for any inaccuracy in or omission from
any such reports, except for the Express Representations provided by Seller.
Purchaser hereby represents to Seller that, to the extent Purchaser deems the
same to be necessary or advisable for its purposes, and without waiving the
right to rely upon the Express Representations: (i) Purchaser has performed or
will perform an independent inspection and investigation of the Lots and has
also investigated or will investigate the operative or proposed governmental
laws, ordinances and regulations to which the Lots may be subject, and (ii)
Purchaser shall acquire the Lots solely upon the basis of its own or its
experts’ independent inspection and investigation, including, without
limitation, (a) the quality, nature, habitability, merchantability, use,
operation, value, fitness for a particular purpose, marketability, adequacy or
physical condition of the Lots or any aspect or portion thereof, including,
without limitation, appurtenances, access, landscaping, parking facilities,
electrical, plumbing, sewage, and utility systems, facilities and appliances,
soils, geology and groundwater, (b) the dimensions or sizes of the Lots, (c) the
development or income potential, or rights of or relating to, the Lots, (d) the
zoning or other legal status of the Lots or any other public or private
restrictions on the use of the Lots, (e) the compliance of the Lots with any and
all applicable codes, laws, regulations, statutes, ordinances, covenants,
conditions and restrictions, (f) the ability of Purchaser to obtain any
necessary governmental permits for Purchaser’s intended use or development of
the Lots, (g) the presence or absence of Hazardous Materials on, in, under,
above or about the Lots or any adjoining or neighboring property, (h) the
condition of title to the Lots, or (i) the economics of, or the income and
expenses, revenue or expense projections or other financial matters, relating to
the Lots, except as provided in the Express Representations.
 
21

--------------------------------------------------------------------------------

(g)         As Is.  Except for the Express Representations and Seller’s
performance of its obligations under this Contract, Purchaser acknowledges and
agrees that it is purchasing the Property based on its own inspection and
examination thereof, and Seller shall sell and convey to Purchaser and Purchaser
shall accept the property on an “AS IS, WHERE IS, WITH ALL FAULTS, LIABILITIES,
AND DEFECTS, LATENT OR OTHERWISE, KNOWN OR UNKNOWN” basis in an “AS IS” physical
condition and in an “AS IS” state of repair (subject to the Finished Lot
Improvements obligation set forth in this Contract).  Except for, and subject
to, the Express Representations, to the extent not prohibited by law the
Purchaser hereby waives, and Seller disclaims all warranties of any type or kind
whatsoever with respect to the Property, whether express or implied, direct or
indirect, oral or written, including, by way of description, but not limitation,
those of habitability, fitness for a particular purpose, and use.  Without
limiting the generality of the foregoing, Purchaser expressly acknowledges that,
except for the Express Representations, Seller makes no representations or
warranties concerning, and hereby expressly disclaims any representations or
warranties concerning the following: (i) The value, nature, quality or condition
of the Property; (ii) Any restrictions related to development of the Property;
(iii) The applicability of any governmental requirements; (iv) The suitability
of the Property for any purpose whatsoever; (v) The presence in, on, under or
about the Property of any Hazardous Material or any other condition of the
Property which is actionable under any Environmental Law (as such terms are
defined in this Section 10; (vi) Compliance of the Property or any operation
thereon with the laws, rules, regulations or ordinances of any applicable
governmental body; or (vii) The presence or absence of, or the potential adverse
health, economic or other effects arising from, any magnetic, electrical or
electromagnetic fields or other conditions caused by or emanating from any power
lines, telephone lines, cables or other facilities, or any related devices or
appurtenances, upon or in the vicinity of the Property.  EXCEPT FOR CLAIMS
ARISING FROM OR AS A RESULT OF FRAUD OR OTHER WILLFUL MISCONDUCT OF ANY SELLER
PARTY AND EXCEPT FOR THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS
ARE EXPRESSLY SET FORTH IN THIS CONTRACT OR OTHERWISE PROVIDED IN THIS CONTRACT
AND/OR EXPRESSLY SET FORTH IN THE CLOSING DOCUMENTS, SELLER SHALL NOT BE LIABLE
TO PURCHASER FOR ANY CONSTRUCTION DEFECT, ERRORS, OMISSIONS, OR ON ACCOUNT OF
SOILS CONDITIONS OR ANY OTHER CONDITION AFFECTING THE PROPERTY, INCLUDING, BUT
NOT LIMITED TO, THOSE MATTERS DESCRIBED ABOVE AND PURCHASER AND ANYONE CLAIMING
BY, THROUGH OR UNDER PURCHASER, HEREBY FULLY RELEASES SELLER, ITS PARTNERS,
EMPLOYEES, OFFICERS, DIRECTORS, REPRESENTATIVES, ATTORNEYS AND AGENTS (BUT NOT
INCLUDING ANY THIRD PARTY PROFESSIONAL SERVICE PROVIDERS [E.G., ENGINEERS,
ETC.], CONTRACTORS OR SIMILAR FIRMS OR PERSONS)  FROM ANY AND ALL CLAIMS AGAINST
ANY OF THEM FOR ANY COST, LOSS, LIABILITY, DAMAGE, EXPENSE, DEMAND, ACTION OR
CAUSE OF ACTION  (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS OF CONTRIBUTION)
ARISING FROM OR RELATED TO ANY CONSTRUCTION DEFECTS, ERRORS, OMISSIONS, OR OTHER
CONDITIONS AFFECTING THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, THOSE MATTERS
DESCRIBED ABOVE.  The release and waiver set forth in this paragraph shall not
apply to any cost, loss, liability, damage, expense, demand, action or cause of
action arising from or related to (i) fraud or other willful misconduct of any
Seller Party or (ii) any claims against contractors or subcontractors for
construction defects in the Finished Lot Improvements; provided, however, that
Purchaser shall first seek to enforce claims against such contractors and/or
subcontractors conducting the work and only if Purchaser is unable to achieve
full satisfaction of their claims after filing and pursuing through final
judgment, any litigation, then Purchaser shall have the right to seek relief
from the Seller Parties.
 
22

--------------------------------------------------------------------------------

As used herein, “Hazardous Materials” shall mean, collectively, any chemical,
material, substance or waste which is or hereafter becomes defined or included
in the definitions of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants,” “pollutant” or “contaminant,” or words of
similar import, under any Environmental Law, and any other chemical, material,
substance, or waste, exposure to, disposal of, or the release of which is now or
hereafter prohibited, limited or regulated by any governmental or regulatory
authority or otherwise poses an unacceptable risk to human health or the
environment.


As used herein, “Environmental Laws” shall mean all applicable local, state and
federal environmental rules, regulations, statutes, laws and orders, as amended
from time to time, including, but not limited to, all such rules, regulations,
statutes, laws and orders regarding the storage, use and disposal of Hazardous
Materials and regarding releases or threatened releases of Hazardous Materials
to the environment.
 
As used herein, “Environmental Claim” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, investigations, proceedings or notices of noncompliance or
violation, whether written or oral, by any person, organization or agency
alleging potential liability, including without limitation, potential liability
for enforcement, investigatory costs, cleanup costs, governmental response
costs, removal costs, remedial costs, natural resources damages, property
damages, including diminution of the market value of the Property or any part
thereof, personal injuries or penalties arising out of, based on or resulting
from the presence or release into the environment of any Hazardous Materials at
any location, or resulting from circumstances forming the basis of any violation
or alleged violation of any Environmental Laws, and any and all claims by any
person, organization or agency seeking damages, contribution, indemnification,
costs, recovery, compensation or injunctive relief resulting from the presence
or release of any Hazardous Materials.
 
23

--------------------------------------------------------------------------------

(h)         Release.  Purchaser agrees that, except for and subject to the
Express Representations, Seller shall not be responsible or liable to Purchaser
for any defects, errors or omissions, or on account of geotechnical or soils
conditions or on account of any other conditions affecting the Property, because
Purchaser is otherwise purchasing the Property AS IS, WHERE-IS, and WITH ALL
FAULTS, as set forth above in subsection (g).  Purchaser, or anyone claiming by,
through or under Purchaser, hereby fully releases Seller, Seller’s affiliates,
divisions and subsidiaries and their respective managers, members, partners,
officers, directors, shareholders, affiliates, representatives and employees
(the “Seller Parties” and each as a “Seller Party”) from, and irrevocably waives
its right to maintain, any and all claims and causes of action that it or they
may now have or hereafter acquire against the Seller Parties for any cost, loss,
liability, damage, expense, demand, action or cause of action arising from or
related to any defects, errors, omissions or other conditions affecting the
Property, except to the extent that such loss or other liability derives or
results from a breach of the Express Representations by Seller.  Purchaser
hereby waives any Environmental Claim (as defined in this Section) which it now
has or in the future may have against Seller, provided however, such waiver
shall not apply to activities to be performed by the Seller in accordance with
the applicable Lot Development Agreement.  The foregoing release and waiver
shall be given full force and effect according to each of its express terms and
provisions, including, but not limited to, those relating to unknown and
suspected claims, damages and causes of action.  The release and waiver set
forth in this Section shall not apply to any cost, loss, liability, damage,
expense, demand, action or cause of action arising from or related to (i) fraud
or other willful misconduct of any Seller Party, or (ii) any claims against
contractors or subcontractors for construction defects in the Finished Lot
Improvements; provided, however, that Purchaser shall first seek to enforce
claims against such contractors and/or subcontractors conducting the work and
only if Purchaser is unable to achieve full satisfaction of their claims after
filing and pursuing through final judgment, any litigation, then Purchaser shall
have the right to seek relief from the Seller Parties.
 
(i)                Indemnification.  Purchaser shall indemnify, defend (with
counsel reasonably selected by Purchaser with Seller approval) and hold harmless
the Seller Parties of, from and against any and all claims, demands,
liabilities, losses, expenses, damages, costs and reasonable attorneys’ fees
that any of the Seller Parties may at any time incur by reason of or arising out
of:  (i) any work performed in connection with or arising out of Purchaser’s
activities, or Purchaser’s acts or omissions with respect to any Overex work;
(ii) Purchaser’s failure to perform its work on the Property in accordance with
applicable laws; and (iii) either personal injuries or property damage occurring
after the Closing by reason of or arising out of the geologic, soils or
groundwater conditions on the Property acquired by Purchaser; (iv) Purchaser’s
or its successor’s development, construction, use, ownership, management,
marketing or sale activities associated with the Lots (including, without
limitation, land development, grading, excavation, trenching, soils compaction
and construction on the Lots performed by or on behalf of Purchaser (including,
but not limited to, by all subcontractors and consultants engaged by Purchaser);
(v) the soils, subsurface geologic, groundwater conditions or the movement of
any home constructed on the Lots after a Closing; (vi) the design, engineering,
structural integrity or construction of any homes constructed on the Lots after
a Closing; or (vii) any claim asserted by Purchaser’s homebuyers or their
successors in interest, alleging construction defects related to any Overex work
performed by, or on behalf of, Purchaser, or any soils, subsurface, geologic, or
groundwater conditions affecting the Lots. The foregoing indemnity obligation of
Purchaser includes acts and omissions of Purchaser and all agents, consultants
and other parties acting for or on behalf of Purchaser (“Purchaser Parties”). 
Notwithstanding the foregoing, Purchaser is not required by this indemnification
provision to indemnify, defend or hold harmless the Seller against (i) Seller’s
failure to perform its obligations under this Contract or under any of the
Closing documents, (ii) Seller’s breach of the Express Representations, or (iii)
claims arising directly from the decisions of Seller acting in its capacity as
declarant under the Master Covenants or arising from or related to the fraud or
willful misconduct of any Seller Party; and further provided that Purchaser is
not required to indemnify consultants, contractors and subcontractors who
contract with Seller and who perform services or supply labor, materials,
equipment, and other work relating to geotechnical or soils conditions on the
Lots that is necessary for the Lots to satisfy the requirements set forth
herein. The indemnification by Seller set forth above with respect to any
successor shall not be applicable to the extent Seller obtains and provides to
Purchaser in writing a direct indemnification of Seller by such successor.
 
24

--------------------------------------------------------------------------------

(j)           The provisions of this Section 10 shall survive each Closing and
the delivery of each respective deed to the Purchaser.
 
11.          Seller’s Representations. Seller hereby represents and warrants to
Purchaser as follows (the following Subsections (a) through (j) collectively
referred to herein as “Seller’s Representations”):
 
(a)          Organization.  Seller is a limited liability company duly organized
and validly existing under the laws of the State of Colorado.
 
(b)          Litigation.  To Seller’s Actual Knowledge (as defined in this
Section 11), there is no pending or threatened litigation which could materially
adversely affect the Property.
 
(c)          Bankruptcy.  There are no attachments, levies, executions,
assignments for the benefit of creditors, receiverships, conservatorships, or
voluntary or involuntary proceedings in bankruptcy, or any other debtor relief
actions contemplated by Seller or filed by Seller, or to Seller’s knowledge,
pending in any current judicial or administrative proceeding against Seller.
 
(d)          Non-Foreign Person.  Seller is not a “foreign person” as that term
is defined in Section 1445 of the Internal Revenue Code of 1986, as amended, and
applicable regulations.
 
(e)          Condemnation.  Seller has received no written notice of any pending
or threatened condemnation or eminent domain proceedings which may affect the
Property or any part thereof.
 
(f)           Execution and Delivery.  The execution, delivery and performance
of this Contract by Seller does not and will not result in a breach of, or
constitute a default under, any indenture, loan or credit agreement, mortgage,
deed of trust or other agreement to which Seller is a party.  The individual(s)
executing this Agreement and the instruments referenced herein on behalf of
Seller have the legal power, right and actual authority to bind Seller to the
terms hereof and thereof.
 
(g)          Default.  To Seller’s Actual Knowledge, Seller has not defaulted
under any covenant, restriction or contract affecting the Property, nor has
Seller caused by its act or omission an event to occur which would with the
passage of time constitute a breach or default under any such covenant,
restriction or contract.
 
25

--------------------------------------------------------------------------------

(h)          Violation of Law.  Seller has not received any written notice of
non-compliance, and to Seller’s Actual Knowledge there is no non-compliance, of
the Property with respect to any federal, state or local laws, codes, ordinances
or regulations relating to the Property.
 
(i)           Rights.  Seller has not granted to any party, other than Purchaser
hereunder, any option, contract, right of refusal or other agreement with
respect to a purchase or sale of the Property.  To Seller’s Actual Knowledge,
there are no leases, occupancy agreements, easements, licenses or other
agreements which grant third-parties any possessory or usage rights to all or
any part of the Property, except as disclosed in the Master Commitment, and
Takedown Commitment or the Seller Documents.
 
(j)           Environmental.  Neither Seller nor to Seller’s Actual Knowledge,
any third party has used Hazardous Materials on, from, or affecting the Property
in any manner which violates federal, state, or local laws, ordinances, rules,
regulations, or policies governing the use, storage, treatment, transportation,
manufacture, refinement, handling, production, or disposal of Hazardous
Material, except as may be disclosed in the Seller Documents.
 
(k)          To Seller’s Actual Knowledge, no portion of the Property is or has
been used as a cemetery, grave site, or graveyard, or is a site of historical
significance;
 
For purposes of the foregoing, the phrase “Seller’s Actual Knowledge” shall mean
the current, actual, personal knowledge of Mark Harding as President of Seller,
without any duty of investigation or inquiry and without imputation of any other
person’s knowledge.  The fact that reference is made to the personal knowledge
of the above identified individual shall not render such individual personally
liable for any breach of any of the foregoing representations and warranties;
rather, Purchaser’s sole recourse in the event of any such breach shall be
against Seller, and Purchaser hereby waives any claim or cause of action against
the above identified individual arising from Seller’s Representations. Seller
and Purchaser shall notify the other in writing immediately if any Seller’s
Representation becomes untrue or misleading in light of information obtained by
Seller or Purchaser after the Effective Date.  In the event that Purchaser
elects to close and Purchaser has actual knowledge (meaning the current, actual,
personal knowledge of Michael Salmina, without any duty of investigation or
inquiry and without imputation of any other person’s knowledge) that any of
Seller’s Representations are untrue or misleading, or of a breach of any of
Seller’ Representations prior to a Closing, without the duty of further inquiry,
Purchaser shall be deemed to have waived any right of recovery with respect to
the matter actually known by Purchaser, and Seller shall not have any liability
in connection therewith.


Seller’s Representations shall survive each respective Closing for a period of
twelve (12) months, except that any claim for which legal action is filed within
such time period shall survive until resolution of such action, and except to
the extent of any matter that is waived by Purchaser pursuant to the previous
paragraph (and any such matter waived pursuant to the previous paragraph shall
not survive Closing).


26

--------------------------------------------------------------------------------

Seller makes no promises, representations or warranties regarding the
construction, installation or operation of any amenities within the Development,
including without limitation, clubhouses, swimming pools and/or sports courts. 
To the extent that any development plans, site plans, rendering, drawings,
marketing information or other materials related to the Development include,
depict or imply the inclusion of any amenities in the Development, they are
included only to illustrate possible amenities for the Development that may or
may not be built and Purchaser shall not rely upon any such materials regarding
the construction, installation or operation of any amenities within the
Development.


12.          Purchaser’s Obligations. Purchaser shall have the following
obligations, each of which shall survive each respective Closing and, where
noted, termination of this Contract:


(a)          Master Covenants; PID Service Plan.  Purchaser shall comply with
all obligations applicable to Purchaser under the Master Covenants and under the
PID Service Plan.
 
(b)          Compliance with Laws.  With respect to Purchaser’s entry onto the
Property and following each Closing, Purchaser shall comply with and abide by
all laws, ordinances, statutes, covenants, rules and regulations, building
codes, permits, association documents and other recorded instruments (as they
are from time to time amended, supplemented or changed) which regulate any
activities relating to Purchaser’s use, ownership, construction, sale or
investigation of any Lot or any improvements thereon.
 
(c)         Entry Prior to Closing.  From and after the Effective Date of this
Contract until applicable Closing Date or earlier termination of this Contract,
and so long as no default by Purchaser exists under this Contract, Purchaser and
its agents, employees and representatives shall be entitled to enter upon the
Property for purposes of conducting soil and other tests and to inspect and
survey any of the Property. If the Property is altered or disturbed in any
material manner in connection with any of Purchaser’s activities, Purchaser
shall immediately return the Property to substantially the condition existing
prior to such activities. Purchaser shall promptly refill holes dug and
otherwise to repair any damage to the Property as a result of its activities. 
Purchaser and its agents shall not have the right to conduct any invasive
testing (e.g., borings, drilling, soil/water sampling, etc.), except standard
geotech and environmental investigation, on the Lots, including, without
limitation, any so-called “Phase II” environmental testing, without first
obtaining Seller’s written consent (and providing Seller at least seventy-two
(72) hours’ prior written notice), which consent may be withheld by Seller in
its reasonable discretion and shall be subject to any terms and conditions
imposed by Seller in its reasonable discretion.  In the event that Purchaser
fails to obtain Seller’s written consent as required pursuant to the preceding
sentence prior to any invasive testing, except standard geotech and
environmental investigation, then in addition to and without limiting any other
obligations Purchaser may have under this Section, Purchaser shall be fully
responsible and liable for all costs of remediation with respect to any
materials disturbed in any manner that requires remediation or that are removed
in connection with such invasive testing and including, but not limited to,
costs for disposal of materials removed during any invasive testing.  Purchaser
shall not permit any lien to attach to the Property or any portion of the
Property as a result of the activities. Purchaser shall indemnify, defend and
hold Seller, its officers, directors, shareholders, employees, agents and
representatives harmless from and against any and all mechanics’ and
materialmen’s liens, claims (including, without limitation, personal injury,
death and property damage claims), damages, losses, obligations, liabilities,
costs and expenses including, without limitation, reasonable attorneys’ fees
incurred by Seller, its officers, directors, shareholders, employees, agents and
representatives or their property arising out of any breach of the provisions of
this Section 12(c) by Purchaser, its agents, employees or representatives.  The
foregoing indemnity obligation of Purchaser includes acts and omissions of
Purchaser and all agents, consultants and other parties acting for or on behalf
of Purchaser.  Purchaser shall maintain in effect during its inspection of the
Property commercial general liability coverage for bodily injury and property
damage in the amount of at least $2,000,000.00 combined single limit, and
automobile liability coverage for bodily injury and property damage in the
amount of at least $2,000,000.00 combined single limit, and the policy or
policies of insurance shall be issued by a reputable insurance company or
companies which are qualified to do business in the State of Colorado and shall
name Seller as an additional insured.  In addition, before entering upon the
Property, Purchaser shall provide Seller with valid certificates indicating such
insurance is in effect.  The foregoing indemnity shall not apply to claims due
to (i) Hazardous Materials or conditions that are not placed on the Property or
caused by Purchaser or its agents, (ii) pre-existing matters, (iii) or Seller’s
actions or inactions.  The indemnity and agreement set forth in this Section
12(c) shall survive the expiration or termination of this Contract for any
reason.
 
27

--------------------------------------------------------------------------------

(d)        Architectural Approval.  In order to assure that homes constructed by
Purchaser are compatible with the other residential construction in the
Development and the architectural, design, and landscaping criteria and
guidelines included in the approved Administrative Site Plan applicable to the
Property (the “ASP Criteria”) and are otherwise acceptable to Seller, all
construction and landscaping on the Lots shall be subject to the prior review
and approval of Seller in accordance with this Section 12(d).  The Master
Covenants provide for the formation of an architectural review committee
(“Architectural Review Committee”) and for the promulgation and adoption of
design guidelines (“Design Guidelines”) to be applied by the Architectural
Review Committee.  The Master Covenants and the Design Guidelines provide for an
exemption from obtaining Architectural Review Committee approval for the Seller
and any other person whose House Plans (as hereinafter defined) has been
reviewed and approved by the Seller.
 
(i)          Purchaser shall submit to Seller the Purchaser’s elevations, floor
plans, typical landscape plans, exterior color palettes (“House Plans”) for
homes and other buildings, structures and improvements to be located on the Lots
(herein “Homes”, “Houses”, or “Residences”) within forty five (45) days
following delivery of the ASP to Purchaser.  Seller will review the House Plans
and Seller shall deliver notice to Purchaser of the Seller’s approval or
disapproval of the House Plans within ten (10) business days after receipt of
the House Plans, with such approval not to be unreasonably withheld, conditioned
or delayed, and shall not be withheld so long as such plans substantially comply
and are generally consistent and compatible with the ASP Criteria.  If Seller
fails to so notify Purchaser of approval or disapproval within such 10-business
day period, the House Plans shall be deemed approved and/or an appropriate
exemption shall be given to Purchaser.  In the event of disapproval, Purchaser
shall revise and resubmit the House Plans to the Seller for reconsideration,
addressing the matters reasonably disapproved by the Seller, and the procedure
set forth above shall be repeated until the House Plans are approved by the
Seller.  After Seller approves the Purchaser’s House Plans, and before Purchaser
commences construction of Homes on the Lots, Purchaser shall submit to Seller
any material changes in the approved House Plans. Seller shall review the
material changes for general consistency and compatibility with the standards
and criteria set forth in the ASP Criteria and if Seller approves such changes,
Seller shall notify Purchaser within ten (10) business days of its approval, not
to be unreasonably withheld, conditioned or delayed, and which shall not be
withheld if such material changes comply with the ASP Criteria.
 
28

--------------------------------------------------------------------------------

(ii)         Purchaser shall obtain Seller approval of House Plans before
commencing construction activities on any Lot.  Purchaser shall perform all
construction, development and landscaping in accordance with the approved House
Plans and in conformity with the ASP Criteria and all other requirements, rules,
regulations of any local jurisdictional authority.  Purchaser and Seller
acknowledge that the County will not conduct architectural review nor issue
approval of Purchaser’s House Plans, but rather requires the building permit
applicant to comply with the ASP Criteria.  Seller’s approval of Purchaser’s
House Plans is only intended as a review for compatibility with other
residential construction in the Development and the ASP Criteria and does not
constitute a representation or warranty that Purchaser’s House Plans comply with
ASP Criteria and Purchaser shall be responsible for confirming such compliance.
 
(e)          Disclosures to Homebuyers.  Purchaser shall include in each
contract for the sale of any Home constructed by Purchaser in the Development
all disclosures required by applicable laws, including, but not limited to the
Special District Disclosure, Common Interest Community Disclosure, Mineral
Disclosure and Source of Potable Water Disclosure, and any other disclosure that
applicable laws require to be made to each homebuyer regarding
expansive/low-density soils, radon, NORMs, and other matters (“Homebuyer
Disclosures”). Purchaser shall furnish to Seller upon request a copy of
Purchaser’s disclosures to homebuyers which includes the Homebuyer Disclosures.
 
13.          Uncontrollable Events. Notwithstanding any contrary provision of
this Contract, the time for performance of any obligation of Seller or Purchaser
under this Contract (except for any monetary obligation of either party) shall
be extended if such performance is delayed due to any act, or failure to act, of
any Authority, strike, riot, act of war, act of terrorism, act of violence,
weather, act of God, epidemic/pandemic, or any other act, occurrence or
non-occurrence beyond such party’s reasonable control (each, an “Uncontrollable
Event”).  Any extension under the preceding sentence shall continue for a length
of time reasonably necessary to satisfy such delayed obligation; provided, that
in no event shall such extension be less than the duration of such
Uncontrollable Event. If a party claims a delay due to an Uncontrollable Event,
then such party shall provide written notice to the other party not more than
thirty (30) days after the occurrence of a condition that constitutes an
Uncontrollable Event, which notice shall reasonably detail the reason(s) giving
rise to the Uncontrollable Event and a reasonable estimation of the duration (to
the extent determinable at the time of such notice) of the delay that was caused
by the Uncontrollable Event.  Each party will make efforts to minimize the delay
from any such Uncontrollable Event to the extent reasonably feasible; provided,
however, that neither party shall be required to use extraordinary means and/or
incur extraordinary costs in order to satisfy its obligations.
 
14.          Cooperation. Purchaser shall reasonably cooperate with and require
its agents, employees, subcontractors and other representatives to cooperate
with Seller in construction within the Development, including, where applicable,
the granting of a nonexclusive license to enter upon the Property conveyed to
Purchaser.  Purchaser shall execute any and all documentation reasonably
required by Seller to effectuate any desired modification or change in
connection with Seller’s activities in the Development including, without
limitation, amendments or restatements of the Master Covenants, or any Final
Plat; provided, however, Purchaser shall not be obligated to execute any such
documentation if it will materially adversely affect the fair market value or
use of the Property or Purchaser’s ability to construct or to sell its proposed
homes within the Property, or if it will materially increase the cost of
ownership or construction or materially interfere with such ownership or
construction.
 
29

--------------------------------------------------------------------------------

15.          Fees. Subject to the provisions of Sections 16 and 18 below:
 
(a)           FHA/VA.  Seller shall not be required to obtain any approvals
pursuant to FHA, VA or other governmental programs relating to the Lots or the
financing of improvements thereon.
 
(b)         Utility Company Refunds.  Any refunds from utility providers
relating to construction deposits for the Property shall be the exclusive
property of Seller.  Purchaser shall cooperate, at no cost to Purchaser, with
Seller in turning over any such funds and directing those funds to Seller.
 
16.          Water and Sewer Taps; Fees; and District Matters.
 
(a)          Rangeview Metropolitan District. The water and sewer service
provider for the Lots is the Rangeview Metropolitan District (“Rangeview”) and
Purchaser shall be required to purchase water and sewer taps for the Lots from
Rangeview pursuant to the terms and provisions of a tap purchase agreement in a
form substantially consistent with the one attached hereto and incorporated
herein as Exhibit F (the “Tap Purchase Agreement”).  Pursuant to the Tap
Purchase Agreement, Rangeview will agree to sell to Purchaser, and Purchaser
will agree to purchase from Rangeview, a water and sewer tap for each Lot in
accordance with an agreed-upon purchase schedule, but in no event later than the
issuance of a building permit for a Lot.  The Tap Purchase Agreement shall be
executed by Rangeview and Purchaser on or before the date of the First Closing. 
If Rangeview and Purchaser are unable to agree on a Tap Purchase Agreement
before the expiration of the Due Diligence Period, the Initial Deposit shall be
promptly returned to Purchaser, Purchaser shall deliver to Seller all
information and materials received by Purchaser from Seller pertaining to the
Property and any non-confidential and non-proprietary information otherwise
obtained by Purchaser pertaining to the Property, and thereafter the parties
shall have no further rights or obligations under this Contract except as
otherwise provided in Section 25 below.  The combined cost to purchase a water
tap and sewer will be dependent on Lot size, house square footage, number of
floors, driveway lanes, outdoor irrigated square footage, and xeriscape square
footage. For example, based on Rangeview’s rates and charges as of the Effective
Date as set forth in fee schedule attached hereto as Exhibit G (the “Lot
Development Fee Schedule”), a 5,500 square foot lot with a 2,400 square foot
house 2 story 2 car garage with 1,500 square feet of grass would have a computed
tap fee equating to a .9 SFE (1 SFE equal to .4 acre feet of water demand per
year) or $24,488.10, and a sewer tap fee of $4,752.
 
30

--------------------------------------------------------------------------------

(b)         District Governance and Financial Matters.  The Property is included
within the boundaries of the District and with water and sewer service provided
by Rangeview.  Persons affiliated with Seller have been elected or appointed to
the board of directors (“Board”) of the District and Rangeview and serve in that
capacity.  Purchaser shall not qualify any persons affiliated with Purchaser as
its representative to serve on the Board of the District or Rangeview and this
prohibition shall survive all Closings and delivery of deeds hereunder until no
person affiliated with Seller serves on the Board.  The District has been formed
for purposes that include, but are not limited to financing, owning, maintaining
and/or managing certain tracts and infrastructure improvements (“District
Improvements”) to serve the Development, including the Lots. Purchaser
acknowledges that: (i) the construction of District Improvements shall be
without compensation or reimbursement to Purchaser; and (ii) any reimbursements,
credits, payments, or other amounts payable by the District or Rangeview on
account of the construction of District Improvements or any other matters
related thereto (“Metro District Payments”) shall remain the property of the
Seller and shall not be conveyed to or otherwise be claimed by Purchaser.  Upon
request of Seller, the District, or Rangeview, Purchaser will execute any and
all documents that may be reasonably required to confirm Purchaser’s waiver of
any right to Metro District Payments.  The provisions of this Section are
material in determining the Purchase Price, and the Purchase Price would have
been higher but for the provisions of this Section.  Seller shall provide to
Purchaser as part of the Seller Documents information available relating to the
District including the service plan and schedule of current fees and charges.
This Section shall survive each Closing as set forth herein.
 
(c)          Sky Ranch Community Authority Board. Pursuant to the Colorado
Constitution, Article XIV, Sections 18(2)(a) and (b), and C.R.S. Sections
29-1-203 and -203.5, metropolitan districts may cooperate or contract with each
other to provide any function, service or facility lawfully authorized to each,
and any such contract may provide for the sharing of costs, the impositions of
taxes, and the incurring of debt. Pursuant to the Modified Service Plans for Sky
Ranch Metropolitan District Nos. 1, 3, 4 and 5 (“Sky Ranch Districts”), approved
by Arapahoe County on September 14, 2004, as amended (“Service Plans”), and
pursuant to statutory authority, the Sky Ranch Metropolitan District Nos. 1 and
5 have entered into a Sky Ranch Community Authority Board Establishment
Agreement (“CABEA”), creating the CAB. It is anticipated that the Boards of Sky
Ranch Metropolitan District Nos. 3 and 4 will elect to become parties to the
CABEA in the future. The CABEA authorizes the CAB and the Sky Ranch Districts
that are parties to the CABEA to cooperate and contract with each other
regarding administrative and operational functions. One or more of the Sky Ranch
Districts, the CAB or other governmental entity may enter into an
intergovernmental agreement pursuant to C.R.S. §§ 29-1-203 and – 203.5 to create
the Regional Improvements Authority to use revenue generated by the imposition
of the Regional Improvements Mill Levy to plan, design, acquire, construct,
installation, relocation and/or redevelopment, and the administration, overhead
and operations and maintenance costs incurred with respect to the Regional
Improvements serving the Development. The Regional Improvement Authority’s
authority may include, without limitation, (i) sharing or pledging revenue,
including ad valorem taxes, to provide a source of funding to pay for specific
regional improvements that serve the Development, (ii) the issuance of debt by
the CAB or other governmental authority to pay for regional improvements, and
(iii) the construction of regional improvements. If and to the extent that the
District enters into such an IGA, Builder agrees that it will not object to the
intergovernmental agreement creating the Regional Improvements Authority
provided that the total mill levy on a Lot does not exceed Maximum Mills
Limitation and such intergovernmental agreement does not result in any
additional fees imposed with respect to the Lots in excess of the fees that have
been or will be imposed in the first phase of the Development, or any other
material adverse effect on the title, use, or construction on any Home or any
Lot.
 
31

--------------------------------------------------------------------------------

(d)          Fees.
 
(i)          Seller shall pay any and all of the following to the extent imposed
by any Authority in connection with the Property conveyed to Purchaser: (i) any
parks and recreation fees (including park dedication requirements and/or
cash-in-lieu payments related to the Property as part of the platting thereof);
(ii) drainage fees; (iii) fees for payment-in-lieu of school land dedications.
 
(ii)         Purchaser shall pay all costs and expenses for all costs or fees
that may be imposed by any Authority relating to the construction, use or
occupancy of the homes to be constructed on the Lots and any ongoing or periodic
maintenance and operations fees and charges levied or otherwise imposed on Lot
owned by Purchaser by any Authority, including without limitation, those fees
set forth in the Lot Development Fee Schedule attached hereto as Exhibit G;
provided, however, that the fees set forth on Exhibit G are reflective only of
the assessment as of the Effective Date hereof and are subject to periodic
increases as determined by the assessing Authority.  Without limiting the
foregoing, and except for the fees to be paid by Seller pursuant to Section 4(d)
or Section 16(d)(i) above, Purchaser shall pay any and all of the following to
the extent imposed in connection with the Property conveyed to Purchaser: (i)
system development fees; (iii) any infrastructure (facility) fee, including,
without limitation, any transportation/road fee, which may be imposed either by
the County, the District or other Authority; (iv) any impact fees and
payment-in-lieu of land dedication fees imposed for roads or other facilities
that are payable at issuance of a building permit for a home constructed on a
Lot; and (v) any excise fees.
 
(iii)        As of the Effective Date, the District does not levy a system
development fee (“SDF”) against property within the District.  If the District
at any time before a Closing adopts a SDF, then at such Closing (and subsequent
Closings) the Purchaser shall pay the District’s SDF applicable to the Lots.  In
order to offset Purchaser’s payment of the District’s SDF for a Lot at a
Closing, Purchaser shall receive a credit against the Purchase Price paid by
Purchaser for such Lot at such Closing equal to the amount of the District’s SDF
paid by Purchaser for the Lot.
 
(iv)        The covenants set forth in this Section 16 shall survive each
respective Closing and shall represent a continuing obligation until the
complete satisfaction or payment thereof.
 
32

--------------------------------------------------------------------------------

17.          Homeowners’ Association. Certain alleys, walkways, landscape
tracts, and other private improvements will serve the Property and may also
serve lots acquired by other builders within Phase B.  In order to address the
maintenance obligations related to such private improvements, Seller shall
establish a homeowners’ association that will own and/or maintain such private
improvements (the “Homeowners’ Association”) and cause the Lots to be annexed
into such Homeowners’ Association at Closing hereunder.  Within thirty (30) days
after the Effective Date, Seller will deliver to Purchaser (and the other
builders) for its review and reasonable approval, a declaration with respect to
the maintenance of those private improvements (the “Maintenance Declaration”). 
Purchaser shall have until fifteen (15) days before the end of the Due Diligence
Period, as the same may be extended, to notify Seller in writing of any
objection that Purchaser may have to the draft Maintenance Declaration.  On or
before the fifth (5th) business day following Seller’s receipt of Purchaser’s
objections to the draft Maintenance Declaration, Seller shall notify Purchaser,
in writing, whether Seller elects to make such modifications to the draft
Maintenance Declaration, with Seller not to unreasonably withhold its consent to
Purchaser’s request; provided, however, that if Seller does not elect to modify,
or elects to modify and does not thereafter modify the Maintenance Declaration
within such 5-business day period and such decision is made on a reasonable
basis, Purchaser shall have the right to either: (i) terminate this Agreement by
delivery of a written termination notice to Seller on or before the end of the
Due Diligence Period, in which event the entire Initial Deposit shall be
promptly returned to Purchaser, Purchaser shall return to Seller all information
and materials received by Purchaser from Seller pertaining to the Property, and
thereafter the Parties shall have no further rights or obligations under this
Agreement except for those which expressly survive the termination hereof; or
(ii) waive any objections to the Maintenance Declaration and proceed with the
transaction contemplated by this Agreement, in which event Purchaser shall be
deemed to have approved the Maintenance Declaration as to which its objections
have been waived.  Upon approval of the form of the Maintenance Declaration by
the Parties, the Parties will cause such form to be attached to this Agreement
by a mutually executed amendment hereto.  The Maintenance Declaration shall be
recorded in the Records at or before the First Closing and shall constitute a
Permitted Exception hereunder.
 
18.          Reimbursements and Credits. Purchaser shall have no right to any
reimbursements and/or cost-sharing agreements pursuant to any agreements entered
into between Seller or any of Seller’s affiliates and third parties which may or
may not affect the Property, except as may be expressly provided in the Joint
Improvement Memorandum.  In addition, Purchaser acknowledges that Seller, its
affiliates, the District, the PID, or other metropolitan district, has installed
or may install certain infrastructure improvements (“Infrastructure
Improvements”), the Interchange Upgrades, and/or donate, dedicate and/or convey
certain rights, improvements and/or real property (“Dedications”) to the County
or other Authority which benefit all or any part of the Property, together with
adjacent properties, and which entitle Seller or its affiliates and/or the
Property or any part thereof to certain reimbursements by the County or other
Authority or credits by the County or other Authority for park fees, open space
fees, school impact fees, capital expansion fees and other governmental fees
which would otherwise be required to be paid to the County or other governmental
or quasi-governmental entity by the owner of the Property or any part thereof
from time to time (“Governmental Fees”).  In the event Purchaser is entitled to
a credit or waiver of Governmental Fees by the County and/or any other Authority
as a result of the Infrastructure Improvements, the Interchange Upgrades, and/or
any Dedications, then, in such event, Purchaser shall pay to or reimburse Seller
and/or its designated affiliates in an amount equal to such credited or waived
Governmental Fees at the same time that the Governmental Fees would otherwise be
payable by Purchaser or its assignees to the County or other Authority but for
the construction of the Infrastructure Improvements, the Interchange Upgrades,
and/or any Dedications by Seller, its affiliates, the District, or other
Authority.  In addition, Purchaser acknowledges that Seller or its affiliate(s)
may have negotiated or may negotiate with the County or other Authority for
reimbursements to Seller or its affiliates.  Purchaser acknowledges that certain
Governmental Fees which may be paid by Purchaser to the County or other
Authority may be reimbursed to Seller and/or its affiliates pursuant to the
terms of said agreement.  The obligations and covenants set forth in this
Section 18 shall survive the Closing of the purchase and sale of the Property
and shall represent a continuing obligation of Purchaser until complete
satisfaction thereof.  Purchaser shall be released from the obligations in this
Section 18 to the extent such obligations are assumed in writing by a subsequent
owner of all or a portion of the Property and a copy of such written assumption
is furnished to Seller.  Each special warranty deed conveying the applicable
portion of the Property at each Closing shall contain the foregoing
reimbursement covenant, which reimbursement covenant shall expressly state that
it automatically terminates as to any Lot upon issuance of a certificate of
occupancy for a home constructed on the Lot and conveyance of the Lot to a
homebuyer.


33

--------------------------------------------------------------------------------

19.          Name and Logo. The name and logo of “Sky Ranch” are wholly owned by
Seller.  Purchaser agrees that it shall not use or allow the use of the name
“Sky Ranch” or any logo, symbol or other words or phrases which are names or
trademarks used or registered by Seller or any of its affiliates in any manner
to name, designate, advertise, sell or develop the Property or in connection
with the operation or business located or to be located upon the Property
without the prior written consent of Seller, which consent may be withheld for
any reason.  Any consent to the use of such names or logos may be conditioned
upon Purchaser entering into a license agreement with Seller, as applicable, at
no additional cost to Purchaser.  Notwithstanding the foregoing, however,
Purchaser shall have a non-exclusive, royalty-free license for so long as
Purchaser is building and selling homes in the Development, without the need for
any further consent or approval by Seller, to use the name and logo of “Sky
Ranch” in connection with the use, marketing, sales, development and operation
of the Property, provided that Purchaser shall comply with any requirements
uniformly applicable to all homebuilders in Sky Ranch that Seller promulgates
with respect to such usage.
 
20.          Renderings. All renderings, plans or drawings of the Property or
the Development, except as set forth in the Entitlements, locating landscaping,
trees and any improvements are artists’ conceptions only and may not accurately
reflect their actual location.  Purchaser waives any claims based upon any
inaccuracy in the location of such items as depicted on the renderings, plans or
drawings, except as set forth in the Entitlements.
 
21.          Communications Improvements. Seller may, but is not obligated to,
enter into an agreement with a service provider for the development and
installation of Communication Improvements in all or any portion of the
Development.  “Communications Improvements” means any equipment, property and
facilities, if used or useful in connection with the delivery, deployment,
provision or modification of (a) broadband Internet access service; (b)
monitoring service, for the benefit of governmental entities, quasi-governmental
entities, or utilities, regarding the usage of electricity, gas, water and other
resources; (c) video programming or content, including Internet protocol
television (a/k/a “IPTV”) service; (d) voice over Internet protocol (a/k/a
“VoIP”) service; (e) telecommunications services, including voice; (f) any other
service or services delivered by means of the Internet or otherwise delivered by
means of digital signals; and (g) any other service or services based on
technology that is similar to or is a technological extension of any of the
foregoing (“Service”). Communications Improvements do not include any equipment,
facilities or property located or in the home of a person who receives services
from the service provider, such as, but not limited to routers, wireless access
points, in-house wiring, set-top boxes, game consoles, gateways and other
equipment under the control of the owner or occupant of the home.  Seller may
grant to such service provider one or more permanent, non-exclusive, perpetual,
assignable and recordable easements (collectively referred to as the “Easement”)
to access and use the Property and other property within the Development, as
necessary, appropriate or desirable, to lay, install, construct, reconstruct,
modify, operate, maintain, repair, enhance, upgrade, regulate, remove, replace
and otherwise use the Communications Improvements. So long as any such Easement
does not materially adversely affect the title, use or construction of any Home
on any Lot or the Lot on which it is located, Purchaser shall not object to and
shall cooperate with Seller in connection with the installation and operation of
the Communications Improvements.
 
34

--------------------------------------------------------------------------------

22.          Soil Hauling. Purchaser shall be responsible for either relocating
from the Property all surplus soil generated during Purchaser’s construction of
structures on the Property or to import any necessary fill required to complete
Purchaser’s Overex activities or other construction activities. At the option of
Seller, in its sole discretion, the surplus soil shall be transported at
Purchaser’s expense to a site designated by Seller within the Development;
provided, that Seller has designated and made such a site available to Purchaser
at the time Purchaser is ready to transport surplus soils, if any.  If and to
the extent that Seller establishes stock pile site within the Development,
Seller may modify any such stock pile locations from time to time in Seller’s
discretion (but Purchaser shall not have any obligation to relocate any soil
Purchaser previously delivered to the prior designated stock pile site).  At
Seller’s request, Purchaser shall supply copies of any reports or field
assessments identifying the material characteristics of the excess soil prior to
accepting such soil for fill purposes.  Notwithstanding the foregoing, in the
event that Seller does not establish a stock pile site or elects not to accept
any surplus soils from Purchaser, then Purchaser shall, at its sole expense,
find a purchaser or taker or otherwise transport and dispose of such surplus
soil upon such terms as it shall desire, but such surplus soil must still be
removed from the Property and may not be stockpiled on the Property or within
the Development after construction has been completed. At the option of
Developer, in its sole discretion, if Builder needs to import any necessary fill
that is required to complete Builder’s construction activities and Developer has
fill dirt available on the Property, then Developer may make available to
Builder, on terms and conditions determined by Developer,  any such fill dirt
for transport at Builder’s expense.
 
23.          Specially Designated Nationals and Blocked Persons List. Purchaser
represents and warrants to Seller that Purchaser is currently in compliance with
and shall at all times prior to the Closing of this transaction remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the United States Department of the Treasury (including those named on OFAC’s
Specially Designated and Blocked Persons List) and any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism), or other governmental action relating thereto. Seller represents and
warrants to Purchaser that Seller and all persons and entities owning (directly
or indirectly) an ownership interest in Seller are currently in compliance with
and shall at all times prior to the Closing of this transaction remain in
compliance with the regulations of the OFAC (including those named on OFAC’s
Specially Designated and Blocked Persons List) and any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit or Support
Terrorism), or other governmental action relating thereto.
 
35

--------------------------------------------------------------------------------

24.          Assignment.
 
(a)         Seller’s Assignment. Seller may assign its rights and obligations
under this Contract with respect to the Lots not yet Closed without the consent
of Purchaser to an entity that controls, is controlled by, or is under common
control with Seller.  Subject to Purchaser’s reasonable consent, which shall not
be unreasonably withheld, conditioned, or delayed, Seller may assign its rights
and obligations under this Contract to any entity that acquires all or
substantially all of the Seller’s interests in such Lots which Seller reasonably
believes has the financial ability and experience to perform Seller’s
obligations under this Contract.
 
(b)          Purchaser’s Assignment.  The obligations of the Purchaser under
this Contract are personal in nature, and neither this Contract nor any rights,
interests, or obligations of Purchaser under this Contract may be transferred or
assigned without the prior written consent of Seller, except that Purchaser may
assign its rights or obligations under this Contract, without the prior written
consent of Seller, to (i) any affiliate of Purchaser, or (ii) any third-party
from which Purchaser has a contractual right to acquire the Lots pursuant to an
option agreement or similar arrangement with such third-party, but Purchaser
shall not be released from any obligations hereunder.
 
25.          Survival. Except as expressly provided to the contrary in this
Contract, all covenants and agreements of either party which are intended to be
performed in whole or in part after any Closing or termination of this Contract,
and all representations, warranties and indemnities by either party to the other
under this Contract shall survive such Closing or termination of this Contract
and shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns; provided, however, that
Seller’s Representations pursuant to this Contract shall survive each respective
Closing for a period of twelve (12) months, and any action by Purchaser based on
a breach of any of such Seller’s Representations must be brought within such
twelve (12) month period.


26.          Condemnation. If a condemnation action is filed or either party
receives written notice from any competent condemning authority of intent to
condemn which directly affects any Lot or Lots which Purchaser has a right to
purchase, either party may at its sole discretion by written notice to the other
party within ten (10) days following receipt of such condemnation notice
terminate this Contract as to the Lots subject to the condemnation action and
receive a refund of a prorata portion of the Deposit with respect to those Lots
only, and the parties shall have no further rights or obligations with respect
to those Lots.  If the right to terminate is not exercised by either party, this
Contract shall remain in full force and effect with respect to the Lot in
question and upon exercise of the right to purchase the Lot, the Closing shall
proceed in accordance with the terms of this Contract.  Any condemnation award
shall be paid to the party who is the owner of the affected Lot at the time the
award is determined by the condemning authority.


27.          Brokers. Each party does hereby represent that it has not engaged
any broker, finder, or real estate agent in connection with the transactions
contemplated by this Contract.  Each party agrees to and does hereby indemnify
and hold the other harmless from any and all fees, brokerage and other
commissions or costs (including reasonable attorneys’ fees), liabilities,
losses, damages or claims which may result from any broker, agent or finder,
licensed or otherwise, claiming through, under or by reason of the conduct of
either of them respectively in connection with the purchase of the Lots by
Purchaser.  This Section survives termination of this Contract and the Closings.


36

--------------------------------------------------------------------------------

28.          Default and Remedies. Time is of the essence hereof.  If any amount
received as a Deposit hereunder or any other payment due hereunder is not paid
by Purchaser, honored or tendered when due and payable, or if each Closing is
not consummated as required in accordance with Section 8 above, or if any other
covenant, agreement, obligation or condition hereunder is not performed or
waived as herein provided within five (5) days (or such longer period as
expressly provided under this Contract) after the party failing to perform the
same has received written notice of such failure, there shall be the following
remedies:
 
(a)          Purchaser’s Default.  If Purchaser is in default under this
Contract, Seller may terminate this Contract, in which event the Deposit shall
be forfeited and retained on behalf of Seller, and both parties shall, except as
otherwise provided herein, thereafter be released from all obligations
hereunder.  It is agreed that, except as otherwise provided in this subpart (a)
and in subparts (c) and (d) below and except with respect to indemnification by
Purchaser as expressly set forth herein, such payments and things of value are
LIQUIDATED DAMAGES and are SELLER’S SOLE AND ONLY REMEDY for Purchaser’s failure
to perform the obligations of this Contract prior to the Closing.
 
(b)          Seller’s Default.  If Seller is in default under this Contract,
Purchaser may elect AS ITS SOLE AND EXCLUSIVE REMEDY either: (i) to treat this
Contract as canceled, in which case the Deposit shall be returned to Purchaser,
and Purchaser shall have the right to recover, as damages, all out‑of‑pocket
expenses incurred by it in negotiating this Contract and in inspecting,
analyzing or otherwise performing its rights and obligations pursuant to this
Contract, but in no event will the amount of such damages exceed Fifty Thousand
Dollars ($50,000.00); or (ii) Purchaser may elect to treat this Contract as
being in full force and effect and Purchaser shall have a right to specific
performance, provided that any such action for specific performance must be
commenced within sixty (60) days after the expiration of the applicable notice
and cure period provided herein, and, in the event specific performance is not
available due to the fraud or willful misconduct of Seller, then Purchaser shall
have the right to recover actual damages, and in the event specific performance
is not available for any other reason, then Purchaser may pursue the remedy set
forth in clause (i) above. Seller shall not be liable for and Purchaser shall
not be entitled to recover exemplary, punitive, special, indirect,
consequential, lost profits or any other damages (except for recovery of actual
damages or out‑of‑pocket expenses as set forth above).
 
(c)          Indemnity.  Notwithstanding any contrary provision of this
Contract, any and all provisions of this Contract pursuant to which a party
agrees to indemnify, hold harmless and defend the other party from and against
any losses, costs, claims, causes of action or liabilities of any kind or
nature, or pursuant to which a party waives any rights or claims that it may
have against the other party, shall survive any termination of this Contract,
and shall be and remain fully enforceable against a party in accordance with the
terms of this Contract and applicable laws and is not limited by any other
provisions set forth in this Section 28.
 
(d)         Award of Costs and Fees.  Anything to the contrary herein
notwithstanding, in the event of any litigation arising out of this Contract
related to an action for specific performance brought by either party as
permitted in accordance with the terms of this Contract, the court shall award
the substantially prevailing party all reasonable costs and expenses, including
attorneys’ fees, incurred by the substantially prevailing party in the
litigation or other proceedings.
 
37

--------------------------------------------------------------------------------

(e)          Post-Closing Defaults.  With respect to post-closing defaults, the
parties agree that the non-defaulting party shall be entitled to exercise all
remedies available at law or in equity, except that damages shall be limited to
actual out-of-pocket costs and expenses incurred as a result of such default. 
The foregoing does not limit or control the remedies as are to be separately
provided in the Lot Development Agreement.  Neither party shall have the right
to recover exemplary, punitive, special, indirect, consequential, lost profits
or any other damages (except as set forth in subsection (b) above).
 
29.          General Provisions. The parties hereto further agree as follows:


(a)          Time of the Essence.  Time is of the essence under this Contract. 
In computing any period of time under this Contract, the date of the act or
event from which the designated period of time begins to run shall not be
included.  The last day of the period so computed shall be included unless it is
a Saturday, Sunday, or federal legal holiday, in which event the period shall
run until the end of the next day which is not a Saturday, Sunday, or federal
legal holiday.
 
(b)          Governing Law; Exclusive Venue.  This Contract shall be governed by
and construed in accordance with the laws of the State of Colorado.  Exclusive
venue for all actions arising from this Contract shall be in the District Court
in and for Arapahoe County, Colorado.
 
(c)          Severability.  Should any provisions of this Contract or the
application thereof, to any extent, be held invalid or unenforceable, the
remainder of this Contract and the application thereof, other than those
provisions which shall have been held invalid or unenforceable, shall not be
affected thereby and shall continue in full force and effect and shall be
enforceable to the fullest extent permitted at law or in equity.
 
(d)          Entire Contract.  This Contract embodies the entire agreement
between the parties hereto concerning the subject matter hereof and supersedes
all prior conversations, proposals, negotiations, understandings and agreements,
whether written or oral.
 
(e)          Exhibits.  All schedules, exhibits and addenda attached to this
Contract and referred to herein shall for all purposes be deemed to be
incorporated in this Contract by this reference and made a part hereof.
 
(f)          Further Acts.  Each of the parties hereto covenants and agrees with
the other, upon reasonable request from the other, from time to time, to execute
and deliver such additional documents and instruments and to take such other
actions as may be reasonably necessary to give effect to the provisions of this
Contract.
 
(g)          Compliance.  The performance by the parties of their respective
obligations provided for in this Contract shall comply with all applicable laws
and the rules and regulations of all governmental agencies, municipal, county,
state and federal, having jurisdiction in the premises.
 
38

--------------------------------------------------------------------------------

(h)          Amendment.  This Contract shall not be amended, altered, changed,
modified, supplemented or rescinded in any manner except by a written agreement
executed by both parties.
 
(i)           Authority.  Each of the parties hereto represents to the other
that each such party has full power and authority to execute, deliver and
perform this Contract, that the individuals executing this Contract on behalf of
said party are fully empowered and authorized to do so, that this Contract
constitutes a valid and legally binding obligation of such party enforceable
against such party in accordance with its terms, that such execution, delivery
and performance will not contravene any legal or contractual restriction binding
upon such party or any of its assets and that there is no legal action,
proceeding or investigation of any kind now pending or to the knowledge of each
such party threatened against or affecting such party or affecting the
execution, delivery or performance of this Contract.  Each of the parties hereto
represents to the other that each such party is a duly organized, legal entity
and is validly existing in good standing under the laws of the jurisdiction of
its formation.
 
(j)          Notices.  All notices, statements, demands, requirements, or other
communications and documents (collectively, “Communications”) required or
permitted to be given, served, or delivered by or to either party or any
intended recipient under this Contract shall be in writing and shall be deemed
to have been duly given (i) on the date and at the time of delivery if delivered
personally to the party to whom notice is given at the address specified below;
or (ii) on the date and at the time of delivery or refusal of acceptance of
delivery if delivered or attempted to be delivered by an overnight courier
service to the party to whom notice is given at the address specified below; or
(iii) on the date of delivery or attempted delivery shown on the return receipt
if mailed to the party to whom notice is to be given by first-class mail, sent
by registered or certified mail, return receipt requested, postage prepaid and
properly addressed as specified below; or (iv) on the date and at the time shown
on the facsimile (if a facsimile number is provided below) or electronic mail
message if telecopied or sent electronically to the number or address specified
below:


To Seller:          PCY Holdings, LLC
Attention:  Mark Harding
34501 E. Quincy Ave.
Bldg. 34, Box 10
Watkins, Colorado 80137
Telephone: (303) 292-3456
Facsimile: (303) 292-3475
E-mail: mharding@purecyclewater.com


with a copy to:
Fox Rothschild LLP
1225 17th Street, Suite 2200
Denver, CO  80202
Attention:  Rick Rubin, Esq.
Telephone: (303) 292-1200
Email: rrubin@foxrothschild.com


39

--------------------------------------------------------------------------------

To Purchaser:       Meritage Homes of Colorado, Inc.
8400 E. Crescent Parkway, Suite 200
Greenwood Village, CO 80111
Attn:  Mike Salmina
Email:    mike.salmina@meritagehomes.com


with a copy to:     Meritage Homes
8800 East Raintree, Ste. 300
Scottsdale, AZ 85260
Attn: Tim Clements
Email: Tim.Clements@meritagehomes.com


with a copy to:     Davis & Ceriani, P.C.
1600 Stout Street, Suite 1710
Denver, Colorado 80202
Attn: Edward R. Gorab
Email: egorab@davisandceriani.com


If to Title Company:


Land Title Guarantee Company
Attn:  Derek Greenhouse
3033 E. 1st Ave. #600
Denver, Colorado 80206
Direct: (303) 331-6239
Email: dgreenhouse@ltgc.com


(k)          Place of Business.  This Contract arises out of the transaction of
business in the State of Colorado by the parties hereto.
 
(l)           Counterparts; Copies of Signatures.  This Contract may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one (1) and the same instrument,
and either of the parties hereto may execute this Contract by signing any such
counterpart.  Copies of signatures shall be accepted and binding as originals.
 
(m)         Captions; Interpretation.  The section captions and headings used in
this Contract are inserted herein for convenience of reference only and shall
not be deemed to define, limit or construe the provisions hereof.  Purchaser and
Seller acknowledge that each is a sophisticated builder or developer, as
applicable, and that each has had an opportunity to review, comment upon and
negotiate the provisions of this Contract, and thus the provisions of this
Contract shall not be construed more favorably or strictly for or against either
party.  Purchaser and Seller each acknowledges having been advised, and having
had the opportunity, to consult legal counsel in connection with this Contract
and the transactions contemplated by this Contract.
 
40

--------------------------------------------------------------------------------

(n)          Number and Gender.  When necessary for proper construction hereof,
the singular of any word used herein shall include the plural, the plural shall
include the singular and the use of any gender shall be applicable to all
genders.
 
(o)          Waiver.  Any one (1) or more waivers of any covenant or condition
by a party hereto shall not be construed as a waiver of a subsequent breach of
the same covenant or condition nor a consent to or approval of any act requiring
consent to or approval of any subsequent similar act.
 
(p)          Binding Effect.  Subject to the restrictions on assignment
contained herein, this Contract shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.
 
(q)          Recordation.  Neither party may cause or allow this Contract or any
memorandum or other evidence thereof to be recorded in the County Records or
become a public record without the other party’s prior written consent, which
consent may be withheld at said party’s sole discretion.
 
(r)           No Beneficiaries.  No third parties are intended to benefit by the
covenants, agreements, representations, warranties or any other terms or
conditions of this Contract.
 
(s)          Relationship of Parties.  Purchaser and Seller acknowledge and
agree that the relationship established between the parties pursuant to this
Contract is only that of a seller and a purchaser of single-family lots. 
Neither Purchaser nor Seller is, nor shall either hold itself out to be, the
agent, employee, joint venturer or partner of the other party.
 
(t)           Interstate Land Sales Full Disclosure Act and Colorado Subdivision
Developers Act Exemptions.  It is acknowledged and agreed by the parties that
the sale of the Property will be exempt from the provisions of the federal
Interstate Land Sales Full Disclosure Act under the exemption applicable to sale
or lease of property to any person who acquires such property for the purpose of
engaging in the business of constructing residential, commercial or industrial
buildings or for the purpose of resale of such property to persons engaged in
such business.  Purchaser hereby represents and warrants to Seller that it is
acquiring the Property for such purposes. It is further acknowledged by the
parties that the sale of the Property will be exempt under the provisions of the
Colorado Subdivision Developers Act under the exemption applicable to transfers
between developers.  Purchaser represents and warrants to Seller that Purchaser
is acquiring the Property for the purpose of participating as the owner of the
Property in the development, promotion and sale of the Property and portions
thereof.
 
(u)       Special Taxing District Disclosure. In accordance with the provisions
of C.R.S. §38‑35.7‑101(1), Seller provides the following disclosure to
Purchaser:  SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO GENERAL OBLIGATION
INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL TAX LEVIES ON THE
TAXABLE PROPERTY WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN SUCH DISTRICTS MAY BE
PLACED AT RISK FOR INCREASED MILL LEVIES AND TAX TO SUPPORT THE SERVICING OF
SUCH DEBT WHERE CIRCUMSTANCES ARISE RESULTING IN THE INABILITY OF SUCH A
DISTRICT TO DISCHARGE SUCH INDEBTEDNESS WITHOUT SUCH AN INCREASE IN MILL LEVIES.
PURCHASERS SHOULD INVESTIGATE THE SPECIAL TAXING DISTRICTS IN WHICH THE PROPERTY
IS LOCATED BY CONTACTING THE COUNTY TREASURER, BY REVIEWING THE CERTIFICATE OF
TAXES DUE FOR THE PROPERTY, AND BY OBTAINING FURTHER INFORMATION FROM THE BOARD
OF COUNTY COMMISSIONERS, THE COUNTY CLERK AND RECORDER, OR THE COUNTY ASSESSOR.
 
41

--------------------------------------------------------------------------------

(v)         Common Interest Community Disclosure.  In accordance with the
provisions of C.R.S. §38‑35.7‑102(1), Seller provides the following disclosure
to Purchaser:  IF SELLER ELECTS TO FORM A HOMEOWNERS ASSOCIATION UNDER THE
MASTER COVENANTS FOR THE DEVELOPMENT, THEN THE PROPERTY IS, OR WILL BE PRIOR TO
EACH RESPECTIVE CLOSING, LOCATED WITHIN A COMMON INTEREST COMMUNITY AND IS, OR
WILL BE PRIOR TO SUCH CLOSING, SUBJECT TO THE DECLARATION FOR SUCH COMMUNITY.
THE OWNER OF THE PROPERTY WILL BE REQUIRED TO BE A MEMBER OF THE OWNER’S
ASSOCIATION FOR THE COMMUNITY AND WILL BE SUBJECT TO THE BYLAWS AND RULES AND
REGULATIONS OF THE ASSOCIATION. THE DECLARATION, BYLAWS, AND RULES AND
REGULATIONS WILL IMPOSE FINANCIAL OBLIGATIONS UPON THE OWNER OF THE PROPERTY,
INCLUDING AN OBLIGATION TO PAY ASSESSMENTS OF THE ASSOCIATION. IF THE OWNER DOES
NOT PAY THESE ASSESSMENTS, THE ASSOCIATION COULD PLACE A LIEN ON THE PROPERTY
AND POSSIBLY SELL IT TO PAY THE DEBT. THE DECLARATION, BYLAWS, AND RULES AND
REGULATIONS OF THE COMMUNITY MAY PROHIBIT THE OWNER FROM MAKING CHANGES TO THE
PROPERTY WITHOUT AN ARCHITECTURAL REVIEW BY THE ASSOCIATION (OR A COMMITTEE OF
THE ASSOCIATION) AND THE APPROVAL OF THE ASSOCIATION. PURCHASERS OF PROPERTY
WITHIN THE COMMON INTEREST COMMUNITY SHOULD INVESTIGATE THE FINANCIAL
OBLIGATIONS OF MEMBERS OF THE ASSOCIATION. PURCHASERS SHOULD CAREFULLY READ THE
DECLARATION FOR THE COMMUNITY AND THE BYLAWS AND RULES AND REGULATIONS OF THE
ASSOCIATION.
 
(w)          Source of Water Disclosure.  In accordance with the provisions of
C.R.S. §38‑35.7-104, Seller provides the following disclosure to Purchaser:
 
THE SOURCE OF POTABLE WATER FOR THIS REAL ESTATE IS:
 
A WATER PROVIDER, WHICH CAN BE CONTACTED AS FOLLOWS:
 

 
NAME:
Rangeview Metropolitan District
 
ADDRESS:
c/o Special District Management Services, Inc.
   
141 Union Blvd., Suite 150
   
Lakewood, Colorado 80228
 
WEB SITE:
www.rangeviewmetro.org
 
TELEPHONE:
303-987-0835

 
42

--------------------------------------------------------------------------------

SOME WATER PROVIDERS RELY, TO VARYING DEGREES, ON NONRENEWABLE GROUND WATER. YOU
MAY WISH TO CONTACT YOUR PROVIDER TO DETERMINE THE LONG-TERM SUFFICIENCY OF THE
PROVIDER’S WATER SUPPLIES.


(x)        STORM WATER POLLUTION PREVENTION PLAN. Seller has previously filed a
Notice of Intent ("NOI") and/or prepared a Stormwater Pollution Prevention Plan
("SWPPP") to satisfy its stormwater obligations arising from Seller’s work on
the Property.  Seller covenants that prior to each Closing Date and until
Closing of the Lots, Seller and/or its contractor shall comply with the SWPPP
with respect to all of the Lots subject to this Contract which are owned by
Seller, and shall comply with all local, state, and federal environmental
obligations (including stormwater) associated with Seller’s development work on
the Property.  Seller shall indemnify and hold Purchaser harmless from all
claims and causes of action arising from breach of the foregoing covenants of
Seller to the extent there is an uncured notice of violation issued with respect
to any Lot prior to conveyance of such Lot to Purchaser.  From and after
conveyance of Lots, and until such time as such Lots are subject to Purchaser’s
SWPPP (as hereafter defined), Purchaser shall be solely responsible for
complying with the SWPPP, installing and maintaining all required best
management practices (“BMPs”), and conducting and documenting all required
inspections.  Purchaser shall also comply with all local, state, and federal
environmental obligations (including stormwater) associated with its ownership
of, development of, and construction on the Lots conveyed to Purchaser by
Seller.  Such obligations include, without limitation, (i) complying with the
SWPPP or the Purchaser’s SWPPP, as applicable, (ii) installing and maintaining
all required BMPs associated with Purchaser’s ownership of, development of, and
construction on, the Lots (including without limitation silt fences), and (iii)
conducting and documenting all required inspections. Purchaser covenants and
Seller acknowledges that, with respect to Lots acquired by Purchaser, Purchaser
shall, within ten (10) days after conveyance of such Lots, at its sole cost and
expense (subject to Seller’s prior written approval) submit its own notice of
intent for a new stormwater pollution prevention plan (the “Purchaser’s
SWPPP”).  Subsequent to the applicable Closing Date, Purchaser shall comply with
the Purchaser’s SWPPP with respect to all of the Lots then owned by Purchaser,
and shall comply with all local, state, and federal environmental obligations
(including stormwater) associated with its ownership of, development of, or
construction on, all such Lots.  Purchaser shall indemnify and hold Seller
harmless from all third party claims and causes of action solely arising from
breach of the foregoing covenants of Purchaser.  Notwithstanding anything to the
contrary, Seller is only responsible for complying with the SWPPP to the extent
required to complete Seller’s development work on the Property and is otherwise
not obligated to install any other storm water management facilities on the
Lots, as shown in the CDs, including without limitation, any SWPPP work to be
conducted by Purchaser, its successors and assigns.
 
(y)          Oil, Gas, Water and Mineral Disclosure.  THE SURFACE ESTATE OF THE
PROPERTY MAY BE OWNED SEPARATELY FROM THE UNDERLYING MINERAL ESTATE, AND
TRANSFER OF THE SURFACE ESTATE MAY NOT NECESSARILY INCLUDE TRANSFER OF THE
MINERAL ESTATE OR WATER RIGHTS.
 
THIRD PARTIES MAY OWN OR LEASE INTERESTS IN OIL, GAS, OTHER MINERALS, GEOTHERMAL
ENERGY OR WATER ON OR UNDER THE SURFACE OF THE PROPERTY, WHICH INTERESTS MAY
GIVE THEM RIGHTS TO ENTER AND USE THE SURFACE OF THE PROPERTY TO ACCESS THE
MINERAL ESTATE, OIL, GAS OR WATER.
 
43

--------------------------------------------------------------------------------

SURFACE USE AGREEMENT.  THE USE OF THE SURFACE ESTATE OF THE PROPERTY TO ACCESS
THE OIL, GAS OR MINERALS MAY BE GOVERNED BY A SURFACE USE AGREEMENT, A
MEMORANDUM OR OTHER NOTICE OF WHICH MAY BE RECORDED WITH THE COUNTY CLERK AND
RECORDER.
 
OIL AND GAS ACTIVITY.  OIL AND GAS ACTIVITY THAT MAY OCCUR ON OR ADJACENT TO THE
PROPERTY MAY INCLUDE, BUT IS NOT LIMITED TO, SURVEYING, DRILLING, WELL
COMPLETION OPERATIONS, STORAGE, OIL AND GAS, OR PRODUCTION FACILITIES, PRODUCING
WELLS, REWORKING OF CURRENT WELLS, AND GAS GATHERING AND PROCESSING FACILITIES.
 
ADDITIONAL INFORMATION.  PURCHASER IS ENCOURAGED TO SEEK ADDITIONAL INFORMATION
REGARDING OIL AND GAS ACTIVITY ON OR ADJACENT TO THE PROPERTY, INCLUDING
DRILLING PERMIT APPLICATIONS. THIS INFORMATION MAY BE AVAILABLE FROM THE
COLORADO OIL AND GAS CONSERVATION COMMISSION.
 
(z)        Property Tax Disclosure Summary.  PURCHASER SHOULD NOT RELY ON
SELLER’S CURRENT PROPERTY TAXES AS THE AMOUNT OF PROPERTY TAXES THAT PURCHASER
MAY BE OBLIGATED TO PAY IN THE YEAR SUBSEQUENT TO PURCHASE. A CHANGE IN
OWNERSHIP OR PROPERTY IMPROVEMENTS TRIGGERS REASSESSMENTS OF THE PROPERTY THAT
COULD RESULT IN HIGHER PROPERTY TAXES.  IF PURCHASER HAS ANY QUESTIONS
CONCERNING VALUATION, CONTACT THE COUNTY PROPERTY APPRAISER’S OFFICE FOR
INFORMATION.
 
(aa)        Waiver of Jury Trial.   TO THE EXTENT PERMITTED BY LAW, THE PARTIES
HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF
COMPETENT COUNSEL, WAIVE, RELINQUISH AND FOREVER FORGO THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THE PROVISIONS OF THIS CONTRACT.
 
44

--------------------------------------------------------------------------------

(bb)        Confidentiality.  Purchaser and Seller agree that, prior to the
first Closing or upon earlier termination hereof, the financial terms of this
Contract (together, the “Confidential Information”) shall be kept confidential
as provided in this section.  Without the prior written consent of the other
party, prior to the first Closing or earlier termination thereof, the
Confidential Information shall not be disclosed by Purchaser, Seller or their
Representatives (as hereinafter defined) in any manner whatsoever, in whole or
in part, except (1) to their Representatives who need to know the Confidential
Information for the purpose of evaluating the Property and who are informed by
Seller or Purchaser as applicable of the confidential nature thereof; (2) as may
be necessary for Seller, Purchaser or their Representatives to comply with
applicable laws, including, without limitation, governmental regulatory,
disclosure, tax and reporting requirements (including, without limitation, any
applicable reporting requirements for publicly traded companies); to comply with
other requirements and requests of regulatory and supervisory authorities and
self-regulatory organizations having jurisdiction over Seller, Purchaser or
their Representatives; to comply with regulatory or judicial processes; or to
satisfy reporting procedures and inquiries of credit rating agencies in
accordance with customary practices of Seller, Purchaser or their affiliates;
(3) to lenders and investors for the transaction; and (4) to Purchaser’s
potential purchasers (excluding homebuyers), lenders, investors, or land
bankers.  As used herein, “Representatives” shall mean: Seller’s and Purchaser’s
managers, members, directors, officers, employees, affiliates, investors,
brokers, agents or other representatives, including, without limitation,
attorneys, accountants, contractors, consultants, engineers, lenders, investors
and financial advisors.  Seller, at its election, may issue an oral or written
press release or public disclosure of the existence or the terms of this
Contract without the consent of the Purchaser.  In addition to any other
remedies available to a party for breach of this Section, the non-breaching
party shall have the right to seek equitable relief, including, without
limitation, injunctive relief or specific performance, against the breaching
party or its Representatives, in order to enforce the provisions of this
section.  The provisions of this section shall survive the termination of this
Contract for two (2) years.
 
(cc)         Survival.  Obligations to be performed subsequent to a Closing
shall survive each Closing.
 
[SIGNATURE PAGE FOLLOWS]
 
45

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed this Contract effective
as of the day and year first above written.



 
SELLER:
       
PCY HOLDINGS, LLC,
a Colorado limited liability company
       
By:
Pure Cycle Corporation,
   
a Colorado corporation,
   
its sole member
     

 
By:
/s/ Mark Harding
 
Name:
Mark Harding
 
Title:
President
 
Date:
11-02-2020
     

 
PURCHASER:
     
MERITAGE HOMES OF COLORADO, INC.,
an Arizona corporation
     
By:
 /s/ Tim Clements
 
Name:
Tim Clements
 
Title:
VP, Regional Counsel
 
Date:
11-02-2020



46

--------------------------------------------------------------------------------

LIST OF EXHIBITS


EXHIBIT A:
CONCEPTUAL DEVELOPMENT PLAN AND LOTTING DIAGRAM
   
EXHIBIT B:
RESERVATIONS AND COVENANTS
   
EXHIBIT C:
FINISHED LOT IMPROVEMENTS
   
EXHIBIT D:
FORM OF GENERAL ASSIGNMENT
   
EXHIBIT E:
LOT DEVELOPMENT AGREEMENT
   
EXHIBIT F:
FORM OF TAP PURCHASE AGREEMENT
   
EXHIBIT G:
LOT DEVELOPMENT FEE SCHEDULE (CURRENT AS OF EFFECTIVE DATE)
   
EXHIBIT H:
FORM OF BUILDER DESIGNATION



47

--------------------------------------------------------------------------------

EXHIBIT A


CONCEPTUAL DEVELOPMENT PLAN AND LOTTING DIAGRAM


[image00002.jpg]


A-1

--------------------------------------------------------------------------------

EXHIBIT B


RESERVATIONS AND COVENANTS


Reservation of Easements.  For a period of twenty-five (25) years following the
date hereof, Grantor expressly reserves unto itself, its successors and assigns,
easements for construction of utilities and other facilities to support the
development of the properties commonly known as “Sky Ranch,” including but not
limited to sanitary sewer, water lines, electric, cable, broad‑band and
telephone transmission, storm drainage and construction access easements across
the Property allowing Grantor or its assignees the right to install and maintain
sanitary sewer, water lines, cable television, broad‑band, electric, and
telephone utilities on the Property and on its adjacent property, and further,
to accommodate storm drainage from its adjacent property.  Such easements shall
not allow above-grade surface installation of facilities and shall require the
restoration of any surface damage or disturbance caused by the exercise of such
easements, shall not be located within the building envelope of any Lot or
otherwise interfere with the use of a Lot for construction of Grantee’s homes,
shall not materially detract from the value, use or enjoyment of (i) the
remaining portion of the Property on which such easements are to be located, or
(ii) any adjoining property of Grantee, and shall not require any reduction in
allowed density for the Property or reconfiguration of planned lots or the
building envelope on a lot.  If possible, such easements shall be located within
the boundaries of existing easement areas. Grantor, at its sole expense, shall
immediately restore the land and improvements thereon to their prior condition
to the extent of any damage incurred due to Grantor’s utilization of the
easements herein reserved.


Reservation of Minerals and Mineral Rights.  To the extent owned by Grantor,
Grantor herein expressly excepts and reserves unto itself, its successors and
assigns, all right, title and interest in and to all minerals and mineral
rights, including bonuses, rents, royalties, royalty interests and other
benefits that may be payable as a result of any oil, gas, minerals or mineral
rights on, in, under or that may be produced from the Property, including, but
not limited to, all oil, gas and other liquid hydrocarbon substances, casinghead
gas, coal, carbon dioxide, helium, geothermal resources, and all other naturally
occurring elements, compounds and substances, whether similar or dissimilar,
organic or inorganic, metallic or non-metallic, in whatever form and whether
occurring, found, extracted or removed in solid, liquid or gaseous state, or in
combination, association or solution with other mineral or non-mineral
substances (excluding sand and gravel), provided that Grantor expressly waives
all rights to use or damage the surface of the Property or any portion of the
Property that is 500 feet below the surface of the Property to exercise the
rights reserved in this paragraph and, without limiting such waiver, Grantor’s
activities in extracting or otherwise dealing with the minerals and mineral
rights shall not cause disturbance or subsidence of the surface of the Property
or any improvements on the Property.


B-1

--------------------------------------------------------------------------------

Reservation of Water and Water Rights.  To the extent owned by Grantor, Grantor
herein expressly excepts and reserves unto itself, its successors and assigns,
all water and water rights, ditches and ditch rights, reservoirs and reservoir
rights, streams and stream rights, water wells and well rights, whether
tributary, non-tributary or not non-tributary, including, but not limited to,
all right, title and interest under C.R.S. 37-90-137 on, underlying, appurtenant
to or now or historically used on or in connection with the Property, whether
appropriated, conditionally appropriated or unappropriated, and whether
adjudicated or unadjudicated, including, without limitation, all State Engineer
filings, well registration statements, well permits, decrees and pending water
court applications, if any, and all water well equipment or other personalty or
fixtures currently used for the supply, diversion, storage, treatment or
distribution of water on or in connection with the Property, and all water and
ditch stock relating thereto; provided that Grantor expressly waives all rights
to use or damage the surface of the Property to exercise the rights reserved in
this paragraph and, without limiting such waiver, Grantor’s activities in
dealing with the water and water rights herein reserved shall not cause
disturbance or subsidence of the surface of the Property or any improvements on
the Property.


Reimbursements and Credits.  Grantee shall have no right to any reimbursements
and/or cost-sharing agreements pursuant to any agreements entered into between
Grantor or any of Grantor’s affiliates and third parties which may or may not
affect the Property.  In addition, Grantee acknowledges that Grantor, its
affiliates or one (1) or more metropolitan district(s) have installed or may
install certain infrastructure improvements (“Infrastructure Improvements”)
and/or donate, dedicate and/or convey certain rights, improvements and/or real
property (“Dedications”) to Arapahoe County (“County”) or other governmental
authority (“Authority”) which benefit all or any part of the Property, together
with adjacent properties, and which entitle Grantor or its affiliates and/or the
Property or any part thereof to certain reimbursements by the County or other
Authority or credits by the County or other Authority for park fees, open space
fees, school impact fees, capital expansion fees and other governmental fees
which would otherwise be required to be paid to the County or other Authority by
the owner of the Property or any part thereof from time to time (“Governmental
Fees”).  In the event Grantee is entitled to a credit or waiver of Governmental
Fees by the County and/or other Authority as a result of the Infrastructure
Improvements and/or Dedications, then, in such event, Grantee shall pay to or
reimburse Grantor and/or its designated affiliates in an amount equal to such
credited or waived Governmental Fees at the same time that the Governmental Fees
would otherwise be payable by Grantee or its assignees to the County or other
Authority but for the construction of the Infrastructure Improvements and/or the
Dedications by Grantor, its affiliates and/or metropolitan district(s).  In
addition, Grantee acknowledges that Grantee or its affiliate(s) may have
negotiated or may negotiate with the County or other Authority for
reimbursements to Grantor or its affiliates.  Grantee acknowledges that certain
Governmental Fees which may be paid by Grantee to the County or other Authority
may be reimbursed to Grantor and/or its affiliates pursuant to the terms of said
agreement.


The obligations and covenants set forth herein shall be binding on Grantee, its
successors and assigns, and any subsequent owners of the Property, except that
homeowners shall have no obligation for any reimbursements provided herein.  The
obligation for reimbursements described herein shall automatically terminate
(without the necessity of recording any document) with respect to any
residential lot as of the date of conveyance of such residential lot, together
with a residence constructed thereon, to a homebuyer.  Any title insurance
company may rely on the automatic termination language set forth above for the
purpose of insuring title to a home.


B-2

--------------------------------------------------------------------------------

EXHIBIT C


FINISHED LOT IMPROVEMENTS


1.           “Finished Lot Improvements” means the following improvements on, to
or with respect to the Lots or in public streets or tracts in the locations as
required by all approving Authorities to obtain building permits and
certificates of occupancy for home improvements for the Lots, and substantially
in accordance with the CDs:


(a)          overlot grading together with corner pins for each Lot installed in
place, graded to match the specified Lot drainage template within the CDs (but
not any Overex);


(b)          water and sanitary sewer mains and other required installations in
connection therewith identified in the CDs, valve boxes and meter pits,
substantially in accordance with the CDs approved by the approving Authorities,
together with appropriate markers;


(c)          storm sewer mains, inlets and other associated storm drainage
improvements pertaining to the Lots in the public streets as shown on the CDs;


(d)          curb, gutter, asphalt, sidewalks, street striping, street signage,
traffic signs, traffic signals (if any are required by the approving
Authorities), and other street improvements, in the private and/or public
streets as shown on the CDs; Seller will either have applied a final lift of
asphalt or in Seller’s discretion posted sufficient financial guarantees as
required by the County for the Lots to qualify for issuance of building permits
in lieu of such final lift of asphalt;


(e)          sanitary sewer service stubs (in accordance with Rangeview’s rules
and regulations) connected to the foregoing sanitary sewer mains, installed into
each respective Lot (to a point beyond any utility easement), together with
appropriate markers of the ends of such stubs, as shown on the CDs;


(f)          water service stubs connected to the foregoing water mains
installed into each Lot (to a point beyond any utility easement), together with
appropriate markers of the ends of such stubs, as shown on the CDs;


(g)          Lot fill in compliance with the geotechnical engineer’s
recommendation, and with respect to any filled area or compacted area, provide
from a Colorado licensed professional soils engineer a HUD Data Sheet 79G
Certification (or equivalent) and a certification that the compaction and
moisture content recommendations of the soils engineer were followed and that
the grading of the respective Lots complies with the approved grading plans,
with overlot grading completed in conformance with the approving Authorities
approved grading plans within a +/- 0.2’ tolerance of the approved grading
plans; however, the Finished Lot Improvements do not include any Overex as
provided in Section 10(e) of the Contract;


(h)          all storm water management facilities as shown in the CDs; and


C-1

--------------------------------------------------------------------------------

2.            Dry Utilities.  Electricity, natural gas, and telephone service
will be installed by local utility companies.  The installations may not be
completed at the time of a Closing, and are not part of the Finish Lot
Improvements; provided, however, that: (i) with respect to electric distribution
lines and street lights, Seller will have signed an agreement with the electric
utility service provider and paid all costs and fees for the installation of
electric distribution lines and facilities to serve the Lots, and all sleeves
necessary for electric, gas, telephone and/or cable television service to the
Lots will be installed; (ii) with respect to gas distribution lines, Seller will
have signed an agreement with the gas utility service provider and paid all
costs and fees for the installation of gas distribution lines and facilities to
serve the Lots.  Seller will take commercially reasonable efforts to assist
Purchaser in coordinating with these utility companies to provide final
electric, gas, telephone and cable television service to the residences on the
Lots, however, Purchaser must activate such services through an end user
contract.  Purchaser acknowledges that in some cases the telephone and cable
companies may not have pulled the main line through the conduit if no closings
of residences have occurred.  Notwithstanding the foregoing, if dry utilities
have not been installed upon Substantial Completion of the Finished Lot
Improvements, Seller shall be obligated to have contracted for same and paid all
costs and fees payable for such installation. Unless Seller has contracted for
such installation and paid such costs before the Effective Date, Seller will
give Purchaser notice when such contracts have been entered and such costs
paid.  With respect to any Finished Lot Improvements that are required by the
subdivision improvement agreement applicable to the Lots but which are not
addressed as part of the Finished Lot Improvements, and any other improvements
which are not required for the issuance of building permits but which are
required by the Authorities so that dwellings and other improvements constructed
by Purchaser on the Lots are eligible for the issuance of certificates of
occupancy for homes, Seller shall complete such other improvements, to the
extent required by the County, so as not to delay the issuance of certificates
of occupancy for residences constructed by Purchaser on the Lots.


3.            Tree Lawns/Sidewalks. Notwithstanding anything in the Contract to
the contrary, Seller shall have no obligation to construct, install, maintain or
pay for the maintenance, construction and installation of (i) any landscaping or
irrigation for such landscaping behind the curb on any  Lot that is to be
maintained by the owner of such lot (collectively, “Tree Lawns”), but Seller
shall be responsible for constructing and installing the detached sidewalks and
ramps (collectively, “Sidewalks”) that are located immediately adjacent to any
Lot or on a tract as required by the approved CDs, County, or any other
Authority and/or applicable laws as provided in this Contract.  Purchaser shall
be responsible for installing any other lead walks, pathways, and driveways and
any other flatwork on the Lots.  Purchaser shall install all Tree Lawns on or
adjacent to the Lots in accordance with all applicable CDs, requirements,
regulations, laws, development codes and building codes of all Authorities.


C-2

--------------------------------------------------------------------------------

4.            Warranty.


(a)          Government Warranty Period.  The Authorities require warranty
periods (each a “Government Warranty Period”) after the final completion that is
applicable to those Finished Lots Improvements that are dedicated to or owned,
and accepted for maintenance by the Authorities (the “Public Improvements”).  In
the event defects in the Public Improvements to which a governmental warranty
(each a “Governmental Warranty”) applies become apparent during the applicable
Government Warranty Period, then Seller shall coordinate the repairs with the
applicable Authorities and cause the service provider(s) who performed the work
or supplied the materials in which the defect(s) appear to complete such repairs
or, if such service providers fail to correct such defects, otherwise cause such
defects to be repaired to the satisfaction of the Authorities. Any costs and
expenses incurred pursuant to a Government Warranty in connection with any
repairs or warranty work performed during the Government Warranty Period
(including, but not limited to, any costs or expenses incurred to enforce any
warranties against any service providers) shall be borne by Seller, unless such
defect was caused by Purchaser or its contractors, subcontractors, employees, or
agents, in which event Purchaser shall pay all such costs and expenses to the
extent such defect was caused by Purchaser or its contractors, subcontractors,
employees, or agents.


(b)          Non-Government Warranty Period.  Seller warrants (“Non-Government
Warranty”) to Purchaser that each Finished Lot Improvement, other than the
Public Improvements, shall have been constructed in accordance with the CDs for
one (1) year from the date of Substantial Completion of the Improvement (the
“Non-Government Warranty Period”).  If Purchaser delivers written notice to
Seller of breach of the Non-Government Warranty during the Non-Government
Warranty Period, then Seller shall coordinate the corrections with Purchaser and
cause the service provider(s) who performed the work or supplied the materials
in which the breach of Non-Government Warranty appears to complete such
corrections or, if such service providers fail to make such corrections,
otherwise cause such corrections to be made to the reasonable satisfaction of
Purchaser.  Any costs and expenses incurred in connection with a breach of the
Non-Government Warranty shall be borne by Seller (including, but not limited to,
any costs or expenses incurred to enforce any warranties against service
providers), unless such breach was caused by Purchaser or its contractors,
subcontractors, employees, or agents, in which event Purchaser shall pay all
such costs and expenses to the extent the breach was caused by Purchaser or its
contractors, subcontractors, employees, or agents.


(c)          EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION 4, SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND TO PURCHASER IN RELATION TO THE
FINISHED LOT IMPROVEMENTS, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, ANY
IMPLIED WARRANTY OF HABITABILITY, MERCHANTABILITY, OR FITNESS FOR ANY PARTICULAR
PURPOSE, AND EXPRESSLY DISCLAIMS ALL OF THE SAME AND SHALL HAVE NO OBLIGATION TO
REPAIR OR CORRECT AND SHALL HAVE NO LIABILITY OR RESPONSIBILITY WITH RESPECT TO
ANY DEFECT IN IMPROVEMENTS FOR WHICH NO CLAIM IS ASSERTED DURING THE APPLICABLE
WARRANTY PERIOD.  If and to the extent C.R.S. 13.20-806(7) applies with respect
to any claim arising out of residential property, nothing in this Agreement is
intended to constitute a waiver of, or limitation on, the legal rights, remedies
or damages provided by the Construction Defect Action Reform Act, C.R.S.
13-20-801 et seq., or provided by the Colorado Consumer Protection Act, Article
1 of Title 6, C.R.S., as described in the Construction Defect Action Reform Act,
or on the ability to enforce such legal rights, remedies, or damages within the
time provided by applicable statutes of limitation or repose.


C-3

--------------------------------------------------------------------------------

EXHIBIT D


FORM OF GENERAL ASSIGNMENT


GENERAL ASSIGNMENT


Reference is hereby made to that certain Purchase and Sale Agreement dated as of
_______________, 20__ (the “Agreement”), pursuant to which PCY HOLDINGS, LLC, a
Colorado limited liability company (“Seller”), has agreed to sell to MERITAGE
HOMES OF COLORADO, INC., an Arizona corporation (“Purchaser”), the Property as
described in the Agreement.


For good and valuable consideration, the receipt of which is hereby
acknowledged, Seller hereby assigns and transfers to Purchaser on a
non-exclusive basis, Seller’s right, title and interest in the following as the
same relate solely to the Property, and to the extent the same are assignable:
(i) all subdivision agreements, development agreements, and entitlements; (ii)
all plats, construction plans and specifications; (iii) all construction
warranties; and (iv) all development rights benefiting the Property.



 
SELLER:
           
PCY HOLDINGS, LLC,
a Colorado limited liability company
            By:

Pure Cycle Corporation,
     
a Colorado corporation,
     
its sole member
         

 
By:



    Name:
Mark Harding
    Title:

President
 



D-1

--------------------------------------------------------------------------------

EXHIBIT E


FORM OF LOT DEVELOPMENT AGREEMENT


To be inserted by agreement of the Parties prior to the expiration of the Due
Diligence Period.


E-1

--------------------------------------------------------------------------------

EXHIBIT F


FORM OF TAP PURCHASE AGREEMENT
TAP PURCHASE AGREEMENT
(Sky Ranch)
 
To be inserted by agreement of the Parties prior to the expiration of the Due
Diligence Period.


F-1

--------------------------------------------------------------------------------

EXHIBIT G


SKY RANCH LOT DEVELOPMENT FEE SCHEDULE
(CURRENT AS OF __/__/20__)



 
Fee Description
 
Timing
 
Contact Information


 
System Development Fees (Tap Fees)
(Issued to Rangeview Metropolitan District)


Water Tap Fee per unit= $27,209 (for 1 SFE lot)
Wastewater Tap Fee per unit= $4,752
Meter Set Fee (3/4”) per unit or irrigated area = $408.23
Service Line Inspection Fee per meter= $75.00


 
Building
Permit
 
Brent Brouillard
303-292-3456
bbrouillard@purecyclewater.com
 
 
 
Public Improvement Fee
(Issued to Sky Ranch CAB)


2.75% of 50% of construction valuation per lot


 
Building
Permit
 
Rick Dinkel
303-292-3475
rdinkel@purecyclewater.com


 
Fire Development Fee
(Issued to Bennett-Watkins Fire)


$1,500/lot
 
Building
Permit
 
Life Safety Assistant/Fire Inspector
Victoria Flamini
355 4th Street
Bennett, CO 80102


303-644-3572


 
Operations & Maintenance Fee
(Issued to Sky Ranch CAB)


$50/month per lot (prorated to $25 for builder owned lots)


$100 One-time turnover fee


 
Substantial
Completion
of Lot
 
Rick Dinkel
303-292-3475
rdinkel@purecyclewater.com
 
 
Stormwater Management Co-Op
(Issued to Pure Cycle)
 
$500/lot


 
Takedown
Closing
 
Robert McNeill
303-292-3475
rmcneill@purecyclewater.com
 



G-1

--------------------------------------------------------------------------------

 
Marketing Co-Op
(Issued to Pure Cycle)


$1,000/lot


 
Takedown
Closing
 
Robert McNeill
303-292-3475
rmcneill@purecyclewater.com


 
Public Improvement District – TBD


Additional mill levies for regional improvements such as I70 interchange,
Schools, 1st Creek Bridges, Rec Center, etc. will be required


Objective is for Phase 2 total mill levies not to exceed Phase 1 total mill
levies
 
Building
Permit
 
TBD

G-2

--------------------------------------------------------------------------------

EXHIBIT H


FORM OF BUILDER DESIGNATION


RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
Davis & Ceriani, P.C.
1600 Stout Street, Suite 1710
Denver, Colorado 80202
Attn: Edward R. Gorab


DESIGNATION OF BUILDER


THIS DESIGNATION OF BUILDER (this "Designation") is made and entered into this
____ day of ________ 20__ (the "Effective Date"), by and between PCY HOLDINGS,
LLC, a Colorado limited liability company ("Developer"), whose address is 34501
E. Quincy Ave, Bldg. 34, Box 10, Watkins, CO 80137, and MERITAGE HOMES OF
COLORADO, INC., an Arizona corporation ("Meritage"), whose legal address is 8800
East Raintree, Suite 300, Scottsdale, Arizona 85260.


RECITALS


A.           Developer is a Developer under the Covenants, Conditions and
Restrictions for Sky Ranch, recorded in the real property records of Arapahoe
County, Colorado (the "Records") on August 10, 2018 at Reception No. D8079588
(the "Covenants").


B.           On the Effective Date, Meritage has acquired from Developer a
portion of the Property (as defined in the Covenants) that is subject to the
Covenants, which portion is more particularly described on Exhibit A attached
hereto and incorporated herein by this reference (the "Builder Property").


C.           Developer desires to designate Meritage as a Builder under the
Covenants in conjunction with Meritage’s purchase of the Builder Property from
Developer, as set forth herein.


DESIGNATION


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Developer and Meritage agree as follows:


1.           Recitals. The foregoing Recitals are incorporated herein by this
reference.


2.            Defined Terms. Terms herein set in initial capital letters but not
defined herein shall have the meanings given them in the Covenants.


H-1

--------------------------------------------------------------------------------

3.           Designation of Builder. Developer hereby designates Meritage as a
Builder under the Covenants with respect to, but only with respect to, the
Builder Property. Meritage hereby accepts the foregoing Builder designation from
Developer.


4.           Miscellaneous. This Designation embodies the entire agreement
between the parties as to its subject matter and supersedes any prior agreements
with respect thereto. The validity and effect of this Designation shall be
determined in accordance with the laws of the State of Colorado, without
reference to its conflicts of laws principles. This Designation may be modified
only in writing signed by both parties. This Designation may be executed in any
number of counterparts and each counterpart will, for all purposes, be deemed to
be an original, and all counterparts will together constitute one instrument.


5.           Binding Effect. This Designation is binding upon and inures to the
benefit of Developer and Meritage and their respective successors and assigns,
and shall be recorded in the Records.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


H-2

--------------------------------------------------------------------------------

 
DEVELOPER:
       
PCY HOLDINGS, LLC,
 
a Colorado limited liability company
        By:
Pure Cycle Corporation,
   
a Colorado corporation,
   
its sole member




  By:


  Name:

Mark Harding
  Its:
President



STATE OF COLORADO
)
   
)
ss.
COUNTY OF 
                                                                                  
)
 



The foregoing instrument was acknowledged before me this ___ day of __________
20__, by Mark Harding as President of Pure Cycle Corporation, a Colorado
corporation, sole member of PCY HOLDINGS, LLC, a Colorado limited liability
company.


Witness my hand and official seal.
 
My commission expires:
       
Notary Public



H-3

--------------------------------------------------------------------------------

 
MERITAGE:
           
MERITAGE HOMES OF COLORADO, INC.,
   
an Arizona corporation
            By:


    Name:


    Title:

 



STATE OF COLORADO
 
)
 

   
)
ss.

COUNTY
OF                                                                                        

   
)



The foregoing instrument was acknowledged before me this _____ day of _______,
20__, by ___________________________________________ as _____________________ of
MERITAGE HOMES OF COLORADO, INC., an Arizona corporation.


Witness my hand and official seal.
 
My commission expires:
       
Notary Public





H-4

--------------------------------------------------------------------------------

